


Exhibit 10.2

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

among

Warner Music Group Corp.

 

WMG Holdings Corp.

WMG Acquisition Corp.

and

Certain Stockholders of Warner Music Group Corp.

 

 


As Amended and Restated as of May 10, 2005

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

1.

EFFECTIVENESS; DEFINITIONS.

2

 

1.1.

Closing

2

 

1.2.

Definitions

2

2.

VOTING AGREEMENT.

2

 

2.1.

Election of Directors.

2

 

 

2.1.1.

Board Size

2

 

 

2.1.2.

Designation of Directors

2

 

 

2.1.3.

Sell-Down Provisions.

4

 

 

2.1.4.

CEO Director

4

 

 

2.1.5.

Independent Directors

4

 

 

2.1.6.

Further Assurances

4

 

2.2.

Removal and Replacement; Vacancies

4

 

2.3.

Grant of Proxies

5

 

2.4.

Reserved.

5

 

2.5.

Committees

5

 

2.6.

Significant Transactions

5

 

2.7.

Reserved.

5

 

2.8.

Reserved.

5

 

2.9.

The Company

6

 

2.10.

Period

6

3.

TRANSFER RESTRICTIONS.

6

 

3.1.

Transfers Allowed

6

 

 

3.1.1.

Permitted Transferees

6

 

 

3.1.2.

Distributions and Charitable Contributions

6

 

 

3.1.3.

Public Transfers

6

 

 

3.1.4.

Tag Along and Drag Along

6

 

 

3.1.5.

Other Private Transfers

7

 

3.2.

Permitted Transferees

7

 

3.3.

Restrictions on Public Transfers

7

 

3.4.

Restrictions on Transfers to Strategic Investors

8

 

3.5.

Impermissible Transfer

9

 

3.6.

Notice of Transfer

9

 

3.7.

Period

9

4.

“TAG ALONG” AND “DRAG ALONG” RIGHTS.

9

 

4.1.

Tag Along

9

 

 

4.1.1.

Notice

9

 

 

4.1.2.

Exercise

10

 

i

--------------------------------------------------------------------------------


 

 

 

4.1.3.

Exercise by Holders of Warrants

10

 

 

4.1.4.

Irrevocable Offer

10

 

 

4.1.5.

Reduction of Shares Sold

10

 

 

4.1.6.

Additional Compliance

11

 

4.2.

Drag Along

11

 

 

4.2.1.

Exercise

11

 

4.3.

Miscellaneous

12

 

 

4.3.1.

Certain Legal Requirements

12

 

 

4.3.2.

Further Assurances

13

 

 

4.3.3.

Sale Process

13

 

 

4.3.4.

Treatment of Options, Warrants and Convertible Securities

14

 

 

4.3.5.

Expenses

14

 

 

4.3.6.

Closing

14

 

4.4.

Reserved.

15

 

4.5.

Period

15

 

4.6.

Post-Termination Tag Along

15

5.

RESERVED.

15

6.

REGISTRATION RIGHTS.

15

 

6.1.

Demand Registration Rights for Investor Registrable Securities.

15

 

 

6.1.1.

General

15

 

 

6.1.2.

Form

16

 

 

6.1.3.

Payment of Expenses

16

 

 

6.1.4.

Additional Procedures

17

 

 

6.1.5.

Suspension of Registration

17

 

6.2.

Piggyback Registration Rights.

18

 

 

6.2.1.

Piggyback Registration.

18

 

 

6.2.2.

Payment of Expenses

19

 

 

6.2.3.

Additional Procedures

19

 

 

6.2.4.

Registration Statement Form

19

 

6.3.

Certain Other Provisions.

19

 

 

6.3.1.

Underwriter’s Cutback

19

 

 

6.3.2.

Registration Procedures

21

 

 

6.3.3.

Selection of Underwriters and Counsel

24

 

 

6.3.4.

Holder Lock-Up

25

 

 

6.3.5.

Company Lock-Up

25

 

 

6.3.6.

Other Agreements

25

 

6.4.

Indemnification and Contribution.

25

 

 

6.4.1.

Indemnities of the Company

25

 

 

6.4.2.

Indemnities to the Company

27

 

 

6.4.3.

Contribution

27

 

 

6.4.4.

Limitation on Liability of Holders of Registrable Securities

28

 

 

6.4.5.

Indemnification Procedures

28

 

 

6.5.

Permitted Assignees.

29

 

ii

--------------------------------------------------------------------------------


 

 

 

6.5.1.

Piggyback Registration Rights

29

7.

COVENANTS.

29

 

7.1.

Reserved.

29

 

7.2.

Confidentiality

29

 

7.3.

Directors’ and Officers’ Insurance

30

8.

REMEDIES.

30

 

8.1.

Generally

30

 

8.2.

Deposit

30

9.

LEGENDS.

31

 

9.1.

Restrictive Legend

31

 

9.2.

1933 Act Legends

31

 

9.3.

Stop Transfer Instruction

31

 

9.4.

Termination of 1933 Act Legend

31

10.

AMENDMENT, TERMINATION, ETC.

32

 

10.1.

Oral Modifications

32

 

10.2.

Written Modifications

32

 

10.3.

Withdrawal from Agreement

33

 

10.4.

Effect of Termination

33

11.

DEFINITIONS

34

 

11.1.

Certain Matters of Construction

34

 

11.2.

Definitions

34

12.

MISCELLANEOUS.

44

 

12.1.

Authority; Effect

44

 

12.2.

Notices

44

 

12.3.

Binding Effect, Etc

45

 

12.4.

Descriptive Headings

45

 

12.5.

Counterparts

45

 

12.6.

Severability

45

 

12.7.

No Recourse

45

 

12.8.

Aggregation of Shares

46

13.

GOVERNING LAW.

46

 

13.1.

Governing Law

46

 

13.2.

Consent to Jurisdiction

46

 

13.3.

WAIVER OF JURY TRIAL

47

 

13.4.

Exercise of Rights and Remedies

47

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

 

This Amended and Restated Stockholders Agreement made as of May 10, 2005 (the
“Agreement”) amends and restates the Stockholders Agreement made as of February
29, 2004 and amended as of July 30, 2004 (the “Original Agreement”) by and
among:

 

(i)                                     Warner Music Group Corp., a Delaware
corporation formerly known as WMG Parent Corp. (the “Company”);

 

(ii)                                  WMG Holdings Corp., a Delaware corporation
(“Midco”);

 

(iii)                               WMG Acquisition Corp., a Delaware
corporation (the “Purchaser”);

 

(iv)                              each Person executing this Agreement and
listed as an Investor on the signature pages hereto (collectively, so long as
they remain parties to this Agreement, the “Investors”);

 

(v)                                 each Person executing this Agreement or the
Original Agreement and listed as a Manager on the signature pages hereto or
thereto, together with each Person joining this Agreement as a Manager pursuant
to Section 10.2(j) (collectively, so long as they remain parties to this
Agreement, the “Managers” and together with the Investors, the “Stockholders”);
and

 

(vi)                              such other Persons, if any, that from time to
time become party hereto as holders of Other Holder Shares (as defined below)
pursuant to Section 6.5 solely in the capacity of permitted assignees with
respect to certain registration rights hereunder (collectively, the “Other
Holders”).

 

 

RECITALS

 

 

1.             The Company was formed for the purpose of acquiring (the
“Acquisition”), indirectly through one or more subsidiaries, pursuant to a
Purchase Agreement, dated as of November 24, 2003 (the “Acquisition Agreement”),
between Time Warner Inc. and the Purchaser, the Warner Recorded Music Business
and the Warner Music Publishing Business (as defined in the Acquisition
Agreement).

 

2.             As of the effectiveness of this Agreement pursuant to Section
1.1, the outstanding Shares (as defined below) were held as set forth on
Schedule 1 hereto.

 

3.             The parties believe that it is in the best interests of the
Company, Midco and the Stockholders to set forth their agreements on certain
matters.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Therefore, the parties hereto hereby agree as follows:

 


1.     EFFECTIVENESS; DEFINITIONS.


1.1.          CLOSING.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE LATER OF
(I) THE CLOSING OF THE COMPANY’S INITIAL PUBLIC OFFERING OR (II) THE DATE ON
WHICH THIS AGREEMENT HAS BEEN EXECUTED BY THE COMPANY, MIDCO, THE HOLDERS OF A
MAJORITY IN INTEREST OF THE SHARES AND EACH OF THE INVESTOR GROUPS IN ACCORDANCE
WITH SECTION 10.2 OF THE ORIGINAL AGREEMENT (IT BEING UNDERSTOOD THAT, FOR
PURPOSES OF THIS SENTENCE, CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE ORIGINAL AGREEMENT), PROVIDED THAT THE AMENDMENT HEREBY OF SECTION
3.1.2(B) SHALL BECOME EFFECTIVE IMMEDIATELY UPON FULL EXECUTION HEREOF AS SET
FORTH IN CLAUSE (II) ABOVE.  THE ORIGINAL AGREEMENT BECAME EFFECTIVE UPON
CONSUMMATION OF THE CLOSING UNDER THE ACQUISITION AGREEMENT (THE “CLOSING”).


1.2.          DEFINITIONS.  CERTAIN TERMS ARE USED IN THIS AGREEMENT AS
SPECIFICALLY DEFINED HEREIN.  THESE DEFINITIONS ARE SET FORTH OR REFERRED TO IN
SECTION 11.2 HEREOF.


2.     VOTING AGREEMENT.


2.1.          ELECTION OF DIRECTORS.


2.1.1.  BOARD SIZE.  EACH HOLDER OF COMPANY SHARES HEREBY AGREES TO CAST ALL
VOTES TO WHICH SUCH HOLDER IS ENTITLED IN RESPECT OF THE COMPANY SHARES, WHETHER
AT ANY ANNUAL OR SPECIAL MEETING, BY WRITTEN CONSENT OR OTHERWISE, TO FIX THE
NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”):

2.1.1.1.    AT FOURTEEN AT ALL TIMES PRIOR TO THE FIRST ANNIVERSARY OF THE DATE
ON WHICH THE COMPANY CEASES TO BE A CONTROLLED COMPANY.

2.1.1.2.    AT SUCH NUMBER (AS SHALL BE DETERMINED FROM TIME TO TIME BY THE
INVESTOR GROUPS) AT ALL TIMES ON OR AFTER THE FIRST ANNIVERSARY OF THE DATE ON
WHICH THE COMPANY CEASES TO BE A CONTROLLED COMPANY.


2.1.2.  DESIGNATION OF DIRECTORS.  EACH HOLDER OF COMPANY SHARES HEREBY AGREES
TO CAST ALL VOTES TO WHICH SUCH HOLDER IS ENTITLED IN RESPECT OF THE COMPANY
SHARES, WHETHER AT ANY ANNUAL OR SPECIAL MEETING, BY WRITTEN CONSENT OR
OTHERWISE:

(A)           SO AS TO CAUSE THE COMPANY’S DIRECTORS, AT ALL TIMES PRIOR TO THE
FIRST ANNIVERSARY OF THE DATE ON WHICH THE COMPANY CEASES TO BE A CONTROLLED
COMPANY, TO CONSIST OF: (I) FIVE THL DIRECTORS, (II) THREE BAIN DIRECTORS, (III)
ONE PROVIDENCE DIRECTOR, (IV) ONE LEXA DIRECTOR, (V) ONE DIRECTOR WHO AT ALL
TIMES SHALL BE THE THEN CURRENT CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE “CEO
DIRECTOR”), WHO SHALL INITIALLY BE EDGAR BRONFMAN, JR., WITH MR. BRONFMAN ALSO
TO

 

-2-

--------------------------------------------------------------------------------


 

SERVE AS CHAIRMAN OF THE BOARD DURING HIS TENURE AS THE CEO DIRECTOR, AND (VI)
THREE ADDITIONAL DIRECTORS (THE “INDEPENDENT DIRECTORS”);

(B)           SO AS TO CAUSE THE COMPANY’S DIRECTORS, AT ALL TIMES ON OR AFTER
THE FIRST ANNIVERSARY OF THE DATE ON WHICH THE COMPANY CEASES TO BE A CONTROLLED
COMPANY, TO CONSIST OF SUCH DIRECTORS AS SHALL HAVE BEEN DESIGNATED PURSUANT TO
SUCH PROCEDURES AS THE INVESTOR GROUPS SHALL AGREE FROM TIME TO TIME, SUBJECT TO
THE REQUIREMENTS OF APPLICABLE LAW (INCLUDING THE RULES OF THE COMMISSION AND
ANY EXCHANGE UPON WHICH EQUITY SECURITIES OF THE COMPANY MIGHT BE LISTED); AND

(C)           SO AS TO ELECT AS THE COMPANY’S DIRECTORS:

(I)            THE NUMBER OF THL DIRECTORS AS DETERMINED UNDER OR IN ACCORDANCE
WITH PROCEDURES ESTABLISHED PURSUANT TO THIS SECTION 2.1.2, DESIGNATED AS
FOLLOWS: (A) FIRST, ONE DIRECTOR DESIGNATED BY THOMAS H. LEE EQUITY FUND V,
L.P., IF IT THEN HOLDS ANY COMPANY SHARES, (B) THEN, ONE DIRECTOR DESIGNATED BY
THOMAS H. LEE PARALLEL FUND V, L.P., IF IT THEN HOLDS ANY COMPANY SHARES, (C)
THEN, ONE DIRECTOR DESIGNATED BY THL WMG EQUITY INVESTORS, L.P., IF IT THEN
HOLDS ANY COMPANY SHARES AND (D) THEN, SUCH OTHER DIRECTORS DESIGNATED BY THE
MAJORITY THL INVESTORS AS THE REMAINING THL DIRECTORS;

(II)           THE NUMBER OF BAIN DIRECTORS AS DETERMINED UNDER OR IN ACCORDANCE
WITH PROCEDURES ESTABLISHED PURSUANT TO THIS SECTION 2.1.2, DESIGNATED AS
FOLLOWS: (A) FIRST, ONE DIRECTOR DESIGNATED BY BAIN CAPITAL VII COINVESTMENT
FUND, L.P., IF (1) IT THEN HOLDS ANY COMPANY SHARES OR (2) IT IS THEN THE SOLE
MEMBER OF BAIN CAPITAL VII COINVESTMENT FUND, LLC AND THE LATTER THEN HOLDS ANY
COMPANY SHARES, IT BEING UNDERSTOOD AND AGREED THAT BAIN CAPITAL VII
COINVESTMENT FUND, L.P. IS INTENDED TO BE A THIRD PARTY BENEFICIARY OF THIS
SECTION 2.1.2(C)(II)(A) AND THE RELATED PROVISIONS OF SECTION 2.2 AND SHALL BE
ENTITLED TO ENFORCE SUCH PROVISIONS OF THIS AGREEMENT AS THOUGH IT WERE A PARTY
HERETO, AND (B) THEN, SUCH OTHER DIRECTORS DESIGNATED BY THE MAJORITY BAIN
INVESTORS AS THE REMAINING BAIN DIRECTORS;

(III)          THE NUMBER OF PROVIDENCE DIRECTORS AS DETERMINED UNDER OR IN
ACCORDANCE WITH PROCEDURES ESTABLISHED PURSUANT TO THIS SECTION 2.1.2,
DESIGNATED BY PROVIDENCE EQUITY PARTNERS IV, L.P., IF IT THEN HOLDS ANY COMPANY
SHARES, OTHERWISE BY THE MAJORITY PROVIDENCE INVESTORS;

(IV)          THE NUMBER OF LEXA DIRECTORS AS DETERMINED UNDER OR IN ACCORDANCE
WITH PROCEDURES ESTABLISHED PURSUANT TO THIS SECTION 2.1.2, DESIGNATED BY MUSIC
CAPITAL PARTNERS, L.P., IF IT THEN HOLDS ANY COMPANY SHARES, OTHERWISE BY THE
MAJORITY LEXA INVESTORS;

(V)           THE CEO DIRECTOR; AND

 

-3-

--------------------------------------------------------------------------------


 

(VI)          THE NUMBER OF INDEPENDENT DIRECTORS AS DETERMINED UNDER OR IN
ACCORDANCE WITH PROCEDURES ESTABLISHED PURSUANT TO THIS SECTION 2.1.2, EACH OF
WHOM SHALL BE  DESIGNATED UNANIMOUSLY BY THE MEMBERS OF THE BOARD ELECTED
PURSUANT TO CLAUSES (I) THROUGH (V) ABOVE.


2.1.3.  INVESTOR DIRECTORS.  UPON ANY REDUCTION IN THE NUMBER OF THL DIRECTORS,
BAIN DIRECTORS, PROVIDENCE DIRECTORS OR LEXA DIRECTORS IN ACCORDANCE WITH
PROCEDURES ESTABLISHED PURSUANT TO SECTION 2.1.2, THE APPLICABLE INVESTOR GROUP
PROMPTLY SHALL CAUSE ONE OR MORE OF ITS DESIGNATED DIRECTORS, AS THE CASE MAY
BE, TO RESIGN.


2.1.4.  CEO DIRECTOR.  IF AT ANY TIME A PERSON SERVING AS THE CEO DIRECTOR
CEASES TO BE THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, THE COMPANY AND THE
HOLDERS OF COMPANY SHARES AGREE PROMPTLY TO ACT IN ACCORDANCE WITH THE
PROVISIONS HEREOF TO CAUSE THE REMOVAL OF SUCH DIRECTOR AND, AT SUCH TIME AS A
SUCCEEDING CHIEF EXECUTIVE OFFICER OF THE COMPANY IS APPOINTED IN CONFORMITY
WITH THE PROVISIONS HEREOF, THE ELECTION OF SUCH PERSON AS THE CEO DIRECTOR. 
THE CEO DIRECTOR MAY NOT BE REMOVED, WITH OR WITHOUT CAUSE, SO LONG AS SUCH
DIRECTOR CONTINUES TO SERVE AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


2.1.5.  INDEPENDENT DIRECTORS.  AN INDEPENDENT DIRECTOR MAY BE REMOVED WITH, AND
ONLY WITH, THE CONSENT OF EACH INVESTOR GROUP THEN ENTITLED TO DESIGNATE AT
LEAST ONE DIRECTOR PURSUANT TO SECTION 2.1.


2.1.6.  FURTHER ASSURANCES.  EACH HOLDER OF COMPANY SHARES HEREBY AGREES TO
TAKE, AT ANY TIME AND FROM TIME TO TIME, ALL ACTIONS NECESSARY TO ACCOMPLISH THE
PROVISIONS OF THIS SECTION 2.1.  THE COMPANY, SUBJECT TO THE BOARD’S FIDUCIARY
DUTIES, HEREBY AGREES TO TAKE, AT ANY TIME AND FROM TIME TO TIME, ALL ACTIONS
WITHIN ITS CONTROL NECESSARY TO ACCOMPLISH THE PROVISIONS OF THIS SECTION 2.1
(INCLUDING (I) CAUSING THE NOMINATION OF ANY PERSON DESIGNATED IN ACCORDANCE
WITH THIS SECTION 2.1 IN CONNECTION WITH ANY ELECTION IN RESPECT OF THE
APPLICABLE DIRECTORSHIP AND (II) TO THE EXTENT PERMITTED BY APPLICABLE LAW
(INCLUDING THE RULES OF THE COMMISSION AND ANY EXCHANGE UPON WHICH EQUITY
SECURITIES OF THE COMPANY MIGHT BE LISTED), CAUSING THE SIZE OF THE BOARD TO BE
ADJUSTED IN ACCORDANCE WITH ANY DETERMINATION FROM TIME TO TIME BY THE INVESTOR
GROUPS PURSUANT TO SECTION 2.1.2 AS TO THE SIZE AND COMPOSITION OF THE BOARD TO
BE IN EFFECT ON OR AFTER THE FIRST ANNIVERSARY OF THE DATE ON WHICH THE COMPANY
CEASES TO BE A CONTROLLED COMPANY).


2.2.          REMOVAL AND REPLACEMENT; VACANCIES.  MEMBERS OF THE BOARD
DESIGNATED BY A PARTICULAR INVESTOR GROUP (OR MEMBER THEREOF) MAY BE REMOVED BY,
AND ONLY BY, THE INVESTOR GROUP (OR MEMBER THEREOF) ENTITLED TO DESIGNATE SUCH
MEMBER OF THE BOARD.  THE CEO DIRECTOR AND THE INDEPENDENT DIRECTORS MAY BE
REMOVED ONLY IN ACCORDANCE WITH SECTION 2.1.4 OR 2.1.5, RESPECTIVELY.  IF, PRIOR
TO HIS OR HER ELECTION TO THE BOARD, ANY DESIGNEE FOR INVESTOR DIRECTOR OR
INDEPENDENT DIRECTOR IS UNABLE OR UNWILLING TO SERVE AS A DIRECTOR, THEN THE
APPLICABLE DESIGNATING PERSON OR GROUP, AS SET FORTH IN SECTION 2.1.2, SHALL BE
ENTITLED TO NOMINATE A REPLACEMENT.  IF, FOLLOWING ELECTION TO THE BOARD, ANY
INVESTOR DIRECTOR OR INDEPENDENT DIRECTOR RESIGNS, IS


 


-4-

--------------------------------------------------------------------------------



 


REMOVED, OR IS UNABLE TO SERVE FOR ANY REASON PRIOR TO THE EXPIRATION OF HIS OR
HER TERM AS A DIRECTOR, THEN THE APPLICABLE DESIGNATING PERSON OR GROUP,
DETERMINED UNDER OR IN ACCORDANCE WITH PROCEDURES ESTABLISHED PURSUANT TO
SECTION 2.1.2, SHALL DESIGNATE A REPLACEMENT.  IF ANY DESIGNATING PERSON OR
GROUP FAILS TO DESIGNATE A PERSON TO FILL ANY DIRECTORSHIP, THEN SUCH
DIRECTORSHIP SHALL BE VACANT.


2.3.          GRANT OF PROXIES.  EACH HOLDER OF COMPANY SHARES HEREBY GRANTS AN
IRREVOCABLE PROXY COUPLED WITH AN INTEREST TO VOTE, INCLUDING IN ANY ACTION BY
WRITTEN CONSENT, SUCH HOLDER’S COMPANY SHARES IN ACCORDANCE WITH SUCH HOLDER’S
AGREEMENTS CONTAINED IN SECTIONS 2.1 AND 2.2 TO: (A) EACH INVESTOR GROUP THEN
ENTITLED TO DESIGNATE ANY INVESTOR DIRECTORS SOLELY IN RESPECT OF THE ELECTION
OR REMOVAL OF SUCH INVESTOR GROUP’S INVESTOR DIRECTORS AND (B) THE COMPANY
OTHERWISE.  EACH OF THE FOREGOING PROXIES SHALL BE VALID AND REMAIN IN EFFECT
UNTIL THE PROVISIONS OF SECTIONS 2.1 AND 2.2 EXPIRE PURSUANT TO SECTION 2.10.


2.4.          RESERVED.


2.5.          COMMITTEES.  THE COMPANY SHALL, AND EACH HOLDER OF COMPANY SHARES
SHALL USE ITS BEST EFFORTS TO, CAUSE THE BOARD TO MAINTAIN THE FOLLOWING
COMMITTEES: (I) AN EXECUTIVE COMMITTEE, TO BE CHAIRED BY A THL DIRECTOR, IF ANY,
SELECTED BY THE MAJORITY THL INVESTORS, AND INCLUDING A BAIN DIRECTOR AND A
PROVIDENCE DIRECTOR, IF ANY, SELECTED BY THE APPLICABLE INVESTOR GROUP, AND THE
CEO DIRECTOR (II) AN AUDIT COMMITTEE, (III) A COMPENSATION COMMITTEE AND (IV) IF
THE BOARD DETERMINES IN ITS DISCRETION, A GOVERNANCE COMMITTEE.  NO COMMITTEE
SHALL HAVE THE POWER TO ACT FOR THE BOARD WHERE SUCH ACTION WOULD OTHERWISE
REQUIRE THE VOTE OR CONSENT OF A MAJORITY OF THE ENTIRE BOARD UNDER APPLICABLE
LAW, PURSUANT TO THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS OR
PURSUANT TO THIS AGREEMENT.


2.6.          SIGNIFICANT TRANSACTIONS.  IF A VOTE OF HOLDERS OF SHARES IS
REQUIRED UNDER ANY APPLICABLE LAW OR STOCK EXCHANGE REGULATIONS IN CONNECTION
WITH A CHANGE OF CONTROL TRANSACTION BEING IMPLEMENTED PURSUANT TO SECTION 4.2,
EACH HOLDER OF SHARES AGREES TO CAST ALL VOTES TO WHICH SUCH HOLDER IS ENTITLED
IN RESPECT OF THE SHARES, WHETHER AT ANY ANNUAL OR SPECIAL MEETING, BY WRITTEN
CONSENT OR OTHERWISE, IN SUCH MANNER AS THE REQUISITE STOCKHOLDER MAJORITY MAY
INSTRUCT BY WRITTEN NOTICE TO APPROVE ANY SALE, RECAPITALIZATION, MERGER,
CONSOLIDATION, REORGANIZATION OR ANY OTHER TRANSACTION OR SERIES OF TRANSACTIONS
INVOLVING THE COMPANY OR ITS SUBSIDIARIES (OR ALL OR ANY PORTION OF THEIR
RESPECTIVE ASSETS) IN CONNECTION WITH, OR IN FURTHERANCE OF, THE EXERCISE BY THE
REQUISITE STOCKHOLDER MAJORITY OF THEIR RIGHTS UNDER SECTION 4.2.  EACH HOLDER
OF SHARES HEREBY GRANTS TO EACH MEMBER OF SUCH REQUISITE STOCKHOLDER MAJORITY AN
IRREVOCABLE PROXY COUPLED WITH AN INTEREST TO VOTE, INCLUDING IN ANY ACTION BY
WRITTEN CONSENT, SUCH HOLDER’S SHARES IN ACCORDANCE WITH SUCH HOLDER’S
AGREEMENTS CONTAINED IN THIS SECTION 2.6, WHICH PROXY SHALL BE VALID AND REMAIN
IN EFFECT UNTIL THE PROVISIONS OF THIS SECTION 2.6 EXPIRE PURSUANT TO SECTION
2.10.


2.7.          RESERVED.


2.8.          RESERVED.


 


-5-

--------------------------------------------------------------------------------



 


2.9.          THE COMPANY.  THE COMPANY WILL NOT TO GIVE EFFECT TO ANY ACTION BY
ANY HOLDER OF SHARES OR ANY OTHER PERSON WHICH IS IN CONTRAVENTION OF THIS
SECTION 2.


2.10.        PERIOD.  EACH OF THE FOREGOING PROVISIONS OF THIS SECTION 2 SHALL
EXPIRE ON THE EARLIER OF (A) A CHANGE OF CONTROL AND (B) WITH RESPECT TO ANY
PARTICULAR PROVISION, THE LAST DATE PERMITTED BY APPLICABLE LAW (INCLUDING THE
RULES OF THE COMMISSION AND ANY EXCHANGE UPON WHICH EQUITY SECURITIES OF THE
COMPANY MIGHT BE LISTED).


3.     TRANSFER RESTRICTIONS.


3.1.          TRANSFERS ALLOWED.  UNTIL THE EXPIRATION OF THE PROVISIONS OF THIS
SECTION 3, NO HOLDER OF SHARES SHALL TRANSFER ANY OF SUCH HOLDER’S SHARES TO ANY
OTHER PERSON EXCEPT AS FOLLOWS:


3.1.1.  PERMITTED TRANSFEREES.  SUBJECT TO SECTION 3.4, BUT WITHOUT REGARD TO
ANY OTHER RESTRICTIONS ON TRANSFER CONTAINED ELSEWHERE IN THIS AGREEMENT, ANY
HOLDER OF SHARES MAY TRANSFER ANY OR ALL OF SUCH SHARES TO SUCH HOLDER’S
PERMITTED TRANSFEREES, SO LONG AS SUCH PERMITTED TRANSFEREE AGREES TO BE BOUND
BY THE TERMS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 3.2 (IF NOT ALREADY
BOUND HEREBY).


3.1.2.  DISTRIBUTIONS AND CHARITABLE CONTRIBUTIONS.  ANY HOLDER OF SHARES MAY
TRANSFER ANY OR ALL OF SUCH SHARES (A) IN A PRO RATA TRANSFER TO ITS PARTNERS,
MEMBERS OR STOCKHOLDERS OR (B) TO A CHARITABLE ORGANIZATION (WHETHER DIRECTLY OR
INDIRECTLY BY MEANS OF ONE OR MORE INTERMEDIATE TRANSFERS TO ANY ONE OR MORE
DIRECT OR INDIRECT PARTNERS, MEMBERS OR STOCKHOLDERS), WITHOUT REGARD TO ANY
OTHER RESTRICTIONS ON TRANSFER CONTAINED ELSEWHERE IN THIS AGREEMENT (OTHER THAN
THE PROVISIONS OF SECTION 6.3.4, IF APPLICABLE).  ANY SHARES SO TRANSFERRED
SHALL CONCLUSIVELY BE DEEMED THEREAFTER NOT TO BE SHARES UNDER THIS AGREEMENT
BUT MAY BE DEEMED OTHER HOLDER SHARES IF AND TO THE EXTENT SO PROVIDED IN
SECTION 6.5.


3.1.3.  PUBLIC TRANSFERS.  ANY HOLDER OF SHARES MAY TRANSFER ANY OR ALL OF SUCH
SHARES: (A) IN A PUBLIC OFFERING OR (B) PURSUANT TO RULE 144 OR A BLOCK SALE TO
A FINANCIAL INSTITUTION IN THE ORDINARY COURSE OF ITS TRADING BUSINESS, IN EACH
CASE IN COMPLIANCE WITH SECTION 3.3 AND SECTION 3.4, BUT WITHOUT REGARD TO ANY
OTHER RESTRICTIONS ON TRANSFER CONTAINED ELSEWHERE IN THIS AGREEMENT (OTHER THAN
THE PROVISIONS OF SECTION 6.3.4, IF APPLICABLE).  SHARES TRANSFERRED PURSUANT TO
THIS SECTION 3.1.3 SHALL CONCLUSIVELY BE DEEMED THEREAFTER NOT TO BE SHARES
UNDER THIS AGREEMENT.


3.1.4.  TAG ALONG AND DRAG ALONG.  ANY HOLDER OF SHARES MAY TRANSFER ANY OR ALL
OF SUCH SHARES PURSUANT TO SECTION 4.2, WITHOUT REGARD TO ANY OTHER RESTRICTIONS
ON TRANSFER CONTAINED ELSEWHERE IN THIS AGREEMENT (OTHER THAN THE PROVISIONS OF
SECTION 6.3.4, IF APPLICABLE).  A PARTICIPATING SELLER MAY TRANSFER SHARES
PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.1 WITHOUT REGARD
TO ANY OTHER RESTRICTIONS ON TRANSFER CONTAINED ELSEWHERE IN THIS AGREEMENT
(OTHER THAN THE PROVISIONS OF SECTION 6.3.4, IF APPLICABLE).  SHARES SO
TRANSFERRED SHALL CONCLUSIVELY BE DEEMED THEREAFTER NOT TO BE SHARES UNDER THIS
AGREEMENT.


 


-6-

--------------------------------------------------------------------------------



 


3.1.5.  OTHER PRIVATE TRANSFERS.  IN ADDITION TO ANY TRANSFERS MADE IN
ACCORDANCE WITH SECTIONS 3.1.1, 3.1.2, 3.1.3 AND 3.1.4, ANY HOLDER OF SHARES MAY
TRANSFER ANY OR ALL OF SUCH SHARES SUBJECT TO COMPLIANCE WITH ALL OF THE
FOLLOWING CONDITIONS:

(I)            RESERVED;

(II)           IN COMPLIANCE WITH SECTION 4.1;

(III)          IN COMPLIANCE WITH SECTION 3.4; AND

(IV)          IF APPLICABLE, IN COMPLIANCE WITH SECTION 6.3.4.

Any Shares so Transferred to a Person other than a Stockholder or a Permitted
Transferee shall conclusively be deemed thereafter not to be Shares under this
Agreement but may be deemed Other Holder Shares if and to the extent so provided
in Section 6.5.

 


3.2.          PERMITTED TRANSFEREES.  ANY PERMITTED TRANSFEREE RECEIVING SHARES
IN A TRANSFER PURSUANT TO SECTION 3.1.1 OR 3.1.5 SHALL BE SUBJECT TO THE TERMS
AND CONDITIONS OF, AND BE ENTITLED TO ENFORCE, THIS AGREEMENT TO THE SAME
EXTENT, AND IN THE SAME CAPACITY, AS THE STOCKHOLDER THAT TRANSFERS THE SHARES
TO SUCH PERMITTED TRANSFEREE AS IF SUCH PERMITTED TRANSFEREE WERE SUCH
STOCKHOLDER.  PRIOR TO THE INITIAL TRANSFER OF ANY SHARES TO ANY PERMITTED
TRANSFEREE PURSUANT TO SECTION 3.1.1 OR 3.1.5, AND AS A CONDITION THERETO, EACH
HOLDER OF SHARES EFFECTING SUCH TRANSFER SHALL (I) CAUSE SUCH PERMITTED
TRANSFEREE TO DELIVER TO THE COMPANY AND EACH OF THE STOCKHOLDERS (OTHER THAN
THE TRANSFEROR OR THE MANAGERS) ITS WRITTEN AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, TO BE BOUND BY THE TERMS AND CONDITIONS
OF THIS AGREEMENT TO THE EXTENT DESCRIBED IN THE PRECEDING SENTENCE AND (II)
REMAIN DIRECTLY LIABLE FOR THE PERFORMANCE BY THE PERMITTED TRANSFEREE OF ALL
OBLIGATIONS OF SUCH PERMITTED TRANSFEREE UNDER THIS AGREEMENT.  TO THE EXTENT A
PERMITTED TRANSFEREE IS NOT AN INDIVIDUAL, A TRUST OR AN ESTATE, AND THE
TRANSFEROR OR AN AFFILIATE THEREOF SHALL CEASE TO CONTROL SUCH PERMITTED
TRANSFEREE, (I) SUCH CHANGE OF CONTROL SHALL BE DEEMED TO BE A TRANSFER OF THE
SHARES HELD BY SUCH PERMITTED TRANSFEREE SUBJECT TO THE TRANSFER RESTRICTIONS
CONTAINED OR REFERENCED IN THIS SECTION 3 AND (II) TO THE EXTENT SUCH PERMITTED
TRANSFEREE THEN HOLDS ASSETS IN ADDITION TO SHARES, THE DETERMINATION OF THE
PURCHASE PRICE DEEMED TO HAVE BEEN PAID FOR THE SHARES HELD BY SUCH PERMITTED
TRANSFEREE IN SUCH DEEMED TRANSFER FOR PURPOSES OF THE PROVISIONS OF SECTIONS 3
AND 4 SHALL BE MADE BY THE BOARD IN GOOD FAITH; PROVIDED THAT, MUSIC CAPITAL
PARTNERS, L.P. CEASING TO CONTROL ITS PERMITTED TRANSFEREE ALP MUSIC CAPITAL
PARTNERS, L.P. FOLLOWING THE TRANSFER REFERRED TO IN THE SECOND SENTENCE OF THE
DEFINITION OF PERMITTED TRANSFEREE SHALL NOT BE A DEEMED A TRANSFER OF SHARES
PURSUANT TO THE PROVISIONS OF THE FOREGOING SENTENCE.


3.3.          RESTRICTIONS ON PUBLIC TRANSFERS.  EACH SPECIFIED HOLDER PROMPTLY
SHALL NOTIFY EACH RELATED STOCKHOLDER (I) WHEN IT HAS COMMENCED A MEASUREMENT
PERIOD FOR PURPOSES OF THE RULE 144 GROUP VOLUME LIMIT IN CONNECTION WITH A SALE
THAT IS SUBJECT TO SUCH LIMIT AND (II) WHAT THE VOLUME LIMIT FOR THAT
MEASUREMENT PERIOD, DETERMINED AS OF ITS COMMENCEMENT, WILL BE.  EACH RELATED
STOCKHOLDER SHALL BE ENTITLED TO EFFECT SALES THAT ARE SUBJECT TO THE RULE 144
GROUP VOLUME LIMIT PRO RATA DURING THE APPLICABLE MEASUREMENT PERIOD BASED ON
ITS PERCENTAGE


 


-7-

--------------------------------------------------------------------------------



 


OWNERSHIP OF SHARES HELD BY ALL HOLDERS OF SHARES AT THE START OF SUCH
MEASUREMENT PERIOD.  IN THE EVENT ANY RELATED STOCKHOLDER AGREES TO FOREGO ITS
FULL PRO RATA SHARE OF THE RULE 144 GROUP VOLUME LIMIT BY WRITTEN NOTICE TO THE
SPECIFIED HOLDER AND ALL OTHER RELATED STOCKHOLDERS, THE REMAINDER SHALL BE
RE-ALLOCATED PRO RATA AMONG SPECIFIED HOLDER AND ALL OTHER RELATED STOCKHOLDERS
IN LIKE MANNER (EXCEPT THAT THE SHARES HELD BY SUCH FORFEITING RELATED HOLDER AT
THE START OF SUCH MEASUREMENT PERIOD SHALL BE EXCLUDED FROM SUCH CALCULATION). 
THE PROVISIONS OF THIS SECTION 3.3 SHALL NOT APPLY TO ANY TRANSFER OF SHARES (I)
IN A PUBLIC OFFERING OR (II) NOT SUBJECT TO VOLUME LIMITATION UNDER RULE 144. 
FOR PURPOSES OF THIS SECTION 3.3, A “SPECIFIED HOLDER” MEANS A HOLDER OF SHARES
WHOSE SALE OF SHARES PURSUANT TO RULE 144 WOULD BE SUBJECT TO AGGREGATION WITH
ANOTHER STOCKHOLDER (SUCH OTHER STOCKHOLDER BEING A “RELATED STOCKHOLDER”).


3.4.          RESTRICTIONS ON TRANSFERS TO STRATEGIC INVESTORS.  IN ADDITION TO
ANY OTHER PROVISION OF THIS AGREEMENT, NO HOLDER OF SHARES SHALL TRANSFER ANY
SHARES PURSUANT TO SECTIONS 3.1.1, 3.1.3 OR 3.1.5 OF THIS AGREEMENT TO A
STRATEGIC INVESTOR WITHOUT THE APPROVAL OF A MAJORITY OF THE ENTIRE BOARD AND
THE APPROVAL OF THE REQUISITE STOCKHOLDER MAJORITY.  IF ANY PROSPECTIVE SELLING
STOCKHOLDER PROPOSES TO TRANSFER ANY SHARES PURSUANT TO SECTIONS 3.1.1, 3.1.3 OR
3.1.5 TO ANY PROSPECTIVE BUYER, THE PROSPECTIVE SELLING STOCKHOLDER SHALL
FURNISH A WRITTEN NOTICE (WHICH NOTICE MAY BE THE SAME NOTICE AS THE TAG ALONG
NOTICE, IF ANY, DELIVERED PURSUANT TO SECTION 4.1, SO LONG AS SUCH NOTICE
INCLUDES ALL OF THE INFORMATION REQUIRED BY THE NEXT SENTENCE) TO THE COMPANY
AND EACH OTHER HOLDER OF SHARES AT LEAST TEN BUSINESS DAYS PRIOR TO SUCH
PROPOSED TRANSFER.  SUCH NOTICE SHALL SET FORTH THE PRINCIPAL TERMS OF THE
PROPOSED TRANSFER, INCLUDING (I) THE NUMBER AND CLASS OF THE SHARES TO BE
TRANSFERRED, (II) THE PER SHARE PURCHASE PRICE OR THE FORMULA BY WHICH SUCH
PRICE IS TO BE DETERMINED AND (III) THE NAME AND ADDRESS OF THE PROSPECTIVE
BUYER.  IF THE PROSPECTIVE BUYER (OR AN AFFILIATE THEREOF) HAS PREVIOUSLY BEEN
DETERMINED BY A MAJORITY OF THE ENTIRE BOARD AND THE REQUISITE STOCKHOLDER
MAJORITY TO BE A STRATEGIC INVESTOR, OR IS PRESUMED TO BE A STRATEGIC INVESTOR
PURSUANT TO THE DEFINITION THEREOF, AND SUCH DETERMINATION OR PRESUMPTION HAS
NOT BEEN REVERSED BY WRITTEN NOTICE TO ALL HOLDERS OF SHARES, THE PROSPECTIVE
SELLING STOCKHOLDER SHALL NOT TRANSFER ANY SHARES TO SUCH PROSPECTIVE BUYER
WITHOUT THE WRITTEN APPROVAL OF A MAJORITY OF THE ENTIRE BOARD AND OF THE
REQUISITE STOCKHOLDER MAJORITY.   IF THE PROSPECTIVE BUYER (OR AN AFFILIATE
THEREOF) HAS NOT PREVIOUSLY BEEN DETERMINED BY A MAJORITY OF THE ENTIRE BOARD
AND THE REQUISITE STOCKHOLDER MAJORITY TO BE A STRATEGIC INVESTOR, OR IS NOT
PRESUMED TO BE A STRATEGIC INVESTOR PURSUANT TO THE DEFINITION THEREOF, THE
PROSPECTIVE SELLING STOCKHOLDER MAY TRANSFER SHARES TO SUCH PROSPECTIVE BUYER
UNLESS, WITHIN EIGHT BUSINESS DAYS AFTER THE DATE OF DELIVERY OF THE NOTICE
REQUIRED BY THE SECOND PRECEDING SENTENCE, THE MAJORITY OF THE ENTIRE BOARD AND
THE REQUISITE STOCKHOLDER MAJORITY DELIVER WRITTEN NOTICE TO THE PROSPECTIVE
SELLING STOCKHOLDER AND ALL OTHER STOCKHOLDERS THAT SUCH PROSPECTIVE BUYER HAS
BEEN DESIGNATED A STRATEGIC INVESTOR.  IF, WITHIN SUCH TIME PERIOD, A NOTICE
DESIGNATING SUCH PROSPECTIVE BUYER A STRATEGIC INVESTOR IS DELIVERED, THAN THE
PROSPECTIVE SELLING STOCKHOLDER SHALL NOT TRANSFER ANY SHARES TO SUCH
PROSPECTIVE BUYER.  IN THE EVENT ANY PROPOSED TRANSFER TO A STRATEGIC INVESTOR
IS APPROVED IN ACCORDANCE WITH THE FOREGOING, SUCH APPROVAL SHALL ALSO APPLY TO
TRANSFERS MADE TO SUCH PROSPECTIVE BUYER BY ANY TAG ALONG SELLERS. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE RESTRICTIONS IN
THIS SECTION 3.4 SHALL NOT APPLY TO ANY TRANSFERS (I) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, (II) TO ANY STOCKHOLDER, (III) TO ANY AFFILIATED FUND OF ANY
STOCKHOLDER, (IV) PURSUANT TO RULE 144 EFFECTED AS “BROKERS’ TRANSACTIONS” (AS
DEFINED IN RULE 144); OR (V) PURSUANT TO AN UNDERWRITTEN PUBLIC


 


-8-

--------------------------------------------------------------------------------



 


OFFERING OR PURSUANT TO RULE 144 DIRECTLY TO A “MARKET MAKER” (AS DEFINED IN
RULE 144) OR PURSUANT TO A BLOCK SALE TO A FINANCIAL INSTITUTION IN THE ORDINARY
COURSE OF ITS TRADING BUSINESS, IN EACH CASE OF THIS CLAUSE (VI) IN WHICH, TO
THE KNOWLEDGE OF THE PROSPECTIVE SELLING STOCKHOLDER (AFTER REASONABLE DUE
INQUIRY), THE UNDERWRITER(S), MARKET MAKER(S) OR BLOCK SALE PURCHASER(S) DO NOT
INTEND TO RESELL SUCH SHARES TO ANY PERSON THAT, AFTER GIVING EFFECT TO SUCH
RESALE, WOULD OWN, DIRECTLY OR INDIRECTLY, MORE THAN FIVE PERCENT (5%) OF THEN
OUTSTANDING SHARES OF THE APPLICABLE CLASS OF SHARES.


3.5.          IMPERMISSIBLE TRANSFER.  ANY ATTEMPTED TRANSFER OF SHARES NOT
PERMITTED UNDER THE TERMS OF THIS SECTION 3 SHALL BE NULL AND VOID, AND THE
COMPANY SHALL NOT IN ANY WAY GIVE EFFECT TO ANY SUCH IMPERMISSIBLE TRANSFER.


3.6.          NOTICE OF TRANSFER.  TO THE EXTENT ANY STOCKHOLDER OR PERMITTED
TRANSFEREE SHALL TRANSFER ANY SHARES, SUCH STOCKHOLDER OR PERMITTED TRANSFEREE
SHALL, WITHIN THREE BUSINESS DAYS FOLLOWING CONSUMMATION OF SUCH TRANSFER,
DELIVER NOTICE THEREOF TO THE COMPANY AND EACH OTHER STOCKHOLDER (OTHER THAN THE
MANAGERS).


3.7.          PERIOD.  EACH OF THE FOREGOING PROVISIONS OF THIS SECTION 3 SHALL
EXPIRE UPON A CHANGE OF CONTROL.


4.     “TAG ALONG” AND “DRAG ALONG” RIGHTS.


4.1.          TAG ALONG.  IF ANY PROSPECTIVE SELLING STOCKHOLDER PROPOSES TO
SELL ANY SHARES TO ANY PROSPECTIVE BUYER(S) IN A TRANSFER PURSUANT TO SECTION
3.1.5, OTHER THAN A TRANSFER BY A HOLDER PURSUANT TO THE EXERCISE OF SUCH
HOLDER’S RIGHTS UNDER THIS SECTION 4.1:


4.1.1.  NOTICE.  THE PROSPECTIVE SELLING STOCKHOLDER SHALL, PRIOR TO ANY SUCH
PROPOSED TRANSFER, FURNISH A WRITTEN NOTICE (THE “TAG ALONG NOTICE”) TO EACH OF
THE OTHER HOLDERS OF SHARES (EACH, A “TAG ALONG HOLDER”).  THE TAG ALONG NOTICE
SHALL INCLUDE:

(A)           THE PRINCIPAL TERMS AND CONDITIONS OF THE PROPOSED SALE, INCLUDING
(I) THE NUMBER AND CLASS OF THE SHARES TO BE PURCHASED FROM THE PROSPECTIVE
SELLING STOCKHOLDER, (II) THE FRACTION(S) EXPRESSED AS A PERCENTAGE, DETERMINED
BY DIVIDING THE NUMBER OF SHARES OF EACH CLASS TO BE PURCHASED FROM THE
PROSPECTIVE SELLING STOCKHOLDER BY THE TOTAL NUMBER OF SHARES OF EACH SUCH CLASS
HELD BY THE PROSPECTIVE SELLING STOCKHOLDER (THE “TAG ALONG SALE PERCENTAGE”),
(III) THE PER SHARE PURCHASE PRICE OR THE FORMULA BY WHICH SUCH PRICE IS TO BE
DETERMINED AND THE PAYMENT TERMS, INCLUDING A DESCRIPTION OF ANY NON-CASH
CONSIDERATION SUFFICIENTLY DETAILED TO PERMIT VALUATION THEREOF, (IV) THE NAME
AND ADDRESS OF EACH PROSPECTIVE BUYER AND (V) THE PROPOSED TRANSFER DATE; AND

(B)           AN INVITATION TO EACH TAG ALONG HOLDER TO MAKE AN OFFER TO INCLUDE
IN THE PROPOSED SALE TO THE APPLICABLE PROSPECTIVE BUYER(S) SHARES OF THE SAME
CLASS(ES) BEING SOLD BY THE PROSPECTIVE SELLING STOCKHOLDER HELD BY SUCH TAG
ALONG HOLDER (NOT IN ANY EVENT TO EXCEED THE TAG ALONG SALE PERCENTAGE OF THE

 

-9-

--------------------------------------------------------------------------------


 

TOTAL NUMBER OF SHARES OF THE APPLICABLE CLASS HELD BY SUCH TAG ALONG HOLDER),
ON THE SAME TERMS AND CONDITIONS (SUBJECT TO SECTION 4.3.4 IN THE CASE OF
OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES), WITH RESPECT TO EACH SHARE SOLD,
AS THE PROSPECTIVE SELLING STOCKHOLDER SHALL SELL EACH OF ITS SHARES.


4.1.2.  EXERCISE.  WITHIN TEN BUSINESS DAYS AFTER THE DATE OF DELIVERY OF THE
TAG ALONG NOTICE (SUCH DATE THE “TAG-ALONG DEADLINE”), EACH TAG ALONG HOLDER
DESIRING TO MAKE AN OFFER TO INCLUDE SHARES IN THE PROPOSED SALE (EACH A
“PARTICIPATING SELLER” AND, TOGETHER WITH THE PROSPECTIVE SELLING STOCKHOLDER,
COLLECTIVELY, THE “TAG ALONG SELLERS”) SHALL FURNISH A WRITTEN NOTICE (THE “TAG
ALONG OFFER”) TO THE PROSPECTIVE SELLING STOCKHOLDER INDICATING THE NUMBER OF
SHARES WHICH SUCH PARTICIPATING SELLER DESIRES TO HAVE INCLUDED IN THE PROPOSED
SALE (SUBJECT TO THE LIMITATION SET FORTH IN SECTION 4.1.1(B)).  EACH TAG ALONG
HOLDER WHO DOES NOT MAKE A TAG ALONG OFFER IN COMPLIANCE WITH THE ABOVE
REQUIREMENTS, INCLUDING THE TIME PERIOD, SHALL BE DEEMED TO HAVE WAIVED ALL OF
SUCH HOLDER’S RIGHTS WITH RESPECT TO SUCH SALE, AND THE TAG ALONG SELLERS SHALL
THEREAFTER BE FREE TO SELL TO THE PROSPECTIVE BUYER, AT A PER SHARE PRICE NO
GREATER THAN THE PER SHARE PRICE SET FORTH IN THE TAG ALONG NOTICE AND ON OTHER
PRINCIPAL TERMS AND CONDITIONS WHICH ARE NOT MATERIALLY MORE FAVORABLE TO THE
TAG ALONG SELLERS THAN THOSE SET FORTH IN THE TAG ALONG NOTICE, WITHOUT ANY
FURTHER OBLIGATION TO SUCH NON-ACCEPTING TAG ALONG HOLDER PURSUANT TO THIS
SECTION 4.1.


4.1.3.  RESERVED.


4.1.4.  IRREVOCABLE OFFER.  THE OFFER OF EACH PARTICIPATING SELLER CONTAINED IN
SUCH HOLDER’S TAG ALONG OFFER SHALL BE IRREVOCABLE, AND, TO THE EXTENT SUCH
OFFER IS ACCEPTED, SUCH PARTICIPATING SELLER SHALL BE BOUND AND OBLIGATED TO
SELL IN THE PROPOSED SALE ON THE SAME TERMS AND CONDITIONS, WITH RESPECT TO EACH
SHARE SOLD (SUBJECT TO SECTION 4.3.4 IN THE CASE OF OPTIONS, WARRANTS AND
CONVERTIBLE SECURITIES), AS THE PROSPECTIVE SELLING STOCKHOLDER, UP TO SUCH
NUMBER OF SHARES AS SUCH PARTICIPATING SELLER SHALL HAVE SPECIFIED IN SUCH
HOLDER’S TAG ALONG OFFER; PROVIDED, HOWEVER, THAT IF THE PRINCIPAL TERMS OF THE
PROPOSED SALE CHANGE WITH THE RESULT THAT THE PER SHARE PRICE SHALL BE LESS THAN
THE PER SHARE PRICE SET FORTH IN THE TAG ALONG NOTICE OR THE OTHER PRINCIPAL
TERMS AND CONDITIONS SHALL BE MATERIALLY LESS FAVORABLE TO THE TAG ALONG SELLERS
THAN THOSE SET FORTH IN THE TAG ALONG NOTICE, EACH PARTICIPATING SELLER SHALL BE
PERMITTED TO WITHDRAW THE OFFER CONTAINED IN SUCH HOLDER’S TAG ALONG OFFER BY
WRITTEN NOTICE TO THE PROSPECTIVE SELLING STOCKHOLDER AND UPON SUCH WITHDRAWAL
SHALL BE RELEASED FROM SUCH HOLDER’S OBLIGATIONS THEREUNDER.


4.1.5.  REDUCTION OF SHARES SOLD.  THE PROSPECTIVE SELLING STOCKHOLDER SHALL
ATTEMPT TO OBTAIN THE INCLUSION IN THE PROPOSED SALE OF THE ENTIRE NUMBER OF
SHARES WHICH EACH OF THE TAG ALONG SELLERS REQUESTED TO HAVE INCLUDED IN THE
SALE (AS EVIDENCED IN THE CASE OF THE PROSPECTIVE SELLING STOCKHOLDER BY THE TAG
ALONG NOTICE AND IN THE CASE OF EACH PARTICIPATING SELLER BY SUCH PARTICIPATING
SELLER’S TAG ALONG OFFER).  IN THE EVENT THE PROSPECTIVE SELLING STOCKHOLDER
SHALL BE UNABLE TO OBTAIN THE INCLUSION OF SUCH ENTIRE NUMBER OF SHARES IN THE
PROPOSED SALE, THE NUMBER OF SHARES


 


-10-

--------------------------------------------------------------------------------



 


TO BE SOLD IN THE PROPOSED SALE SHALL BE ALLOCATED AMONG THE TAG ALONG SELLERS
IN PROPORTION, AS NEARLY AS PRACTICABLE, AS FOLLOWS:

(I)            THERE SHALL BE FIRST ALLOCATED TO EACH TAG ALONG SELLER A NUMBER
OF SHARES EQUAL TO THE LESSER OF (A) THE NUMBER OF SHARES OFFERED (OR PROPOSED,
IN THE CASE OF THE PROSPECTIVE SELLING STOCKHOLDER) TO BE INCLUDED BY SUCH TAG
ALONG SELLER IN THE PROPOSED SALE PURSUANT TO THIS SECTION 4.1, AND (B) A NUMBER
OF SHARES EQUAL TO SUCH TAG ALONG SELLER’S PRO RATA PORTION; AND

(II)           THE BALANCE, IF ANY, NOT ALLOCATED PURSUANT TO CLAUSE (I) ABOVE
SHALL BE ALLOCATED TO THE PROSPECTIVE SELLING STOCKHOLDER, OR IN SUCH OTHER
MANNER AS THE PROSPECTIVE SELLING STOCKHOLDER MAY OTHERWISE AGREE.


4.1.6.  ADDITIONAL COMPLIANCE.  IF PRIOR TO CONSUMMATION, THE TERMS OF THE
PROPOSED SALE SHALL CHANGE WITH THE RESULT THAT THE PER SHARE PRICE TO BE PAID
IN SUCH PROPOSED SALE SHALL BE GREATER THAN THE PER SHARE PRICE SET FORTH IN THE
TAG ALONG NOTICE OR THE OTHER PRINCIPAL TERMS OF SUCH PROPOSED SALE SHALL BE
MATERIALLY MORE FAVORABLE TO THE TAG ALONG SELLERS THAN THOSE SET FORTH IN THE
TAG ALONG NOTICE, THE TAG ALONG NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE
NECESSARY FOR A SEPARATE TAG ALONG NOTICE TO BE FURNISHED, AND THE TERMS AND
PROVISIONS OF THIS SECTION 4.1 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE
SUCH PROPOSED SALE PURSUANT TO THIS SECTION 4.1; PROVIDED, HOWEVER, THAT IN THE
CASE OF SUCH A SEPARATE TAG ALONG NOTICE, THE APPLICABLE PERIOD TO WHICH
REFERENCE IS MADE IN SECTIONS 4.1.1 AND 4.1.2 SHALL BE THREE BUSINESS DAYS AND
TWO BUSINESS DAYS, RESPECTIVELY.  IN ADDITION, IF THE PROSPECTIVE SELLING
STOCKHOLDERS HAVE NOT COMPLETED THE PROPOSED SALE BY THE END OF THE 180TH DAY
AFTER THE DATE OF DELIVERY OF THE TAG ALONG NOTICE, EACH PARTICIPATING SELLER
SHALL BE RELEASED FROM SUCH HOLDER’S OBLIGATIONS UNDER SUCH HOLDER’S TAG ALONG
OFFER, THE TAG ALONG NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE NECESSARY
FOR A SEPARATE TAG ALONG NOTICE TO BE FURNISHED, AND THE TERMS AND PROVISIONS OF
THIS SECTION 4.1 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE SUCH PROPOSED
SALE PURSUANT TO THIS SECTION 4.1, UNLESS THE FAILURE TO COMPLETE SUCH PROPOSED
SALE RESULTED FROM ANY FAILURE BY ANY PARTICIPATING SELLER TO COMPLY WITH THE
TERMS OF THIS SECTION 4.


4.2.          DRAG ALONG.  EACH HOLDER OF SHARES HEREBY AGREES, IF REQUESTED BY
THE REQUISITE STOCKHOLDER MAJORITY, TO SELL THE SAME PERCENTAGE (THE “DRAG ALONG
SALE PERCENTAGE”) OF EACH CLASS OF SUCH SHARES THAT IS PROPOSED TO BE SOLD BY
THE PROSPECTIVE SELLING STOCKHOLDERS TO A PROSPECTIVE BUYER IN A CHANGE OF
CONTROL TRANSACTION APPROVED BY A MAJORITY OF THE ENTIRE BOARD, IN THE MANNER
AND ON THE TERMS SET FORTH IN THIS SECTION 4.2; PROVIDED, HOWEVER, THAT NO SUCH
PROSPECTIVE BUYER SHALL BE A MEMBER OF A PRINCIPAL INVESTOR GROUP FORMING PART
OF THE ACTING REQUISITE STOCKHOLDER MAJORITY, ANY AFFILIATE OF ANY SUCH MEMBER
OR ANY PERSON MORE THAN FIVE PERCENT (5%) OF THE ECONOMIC INTERESTS IN OR VOTING
POWER OF WHICH ARE DIRECTLY OR INDIRECTLY BENEFICIALLY OWNED BY ANY SUCH MEMBER,
UNLESS SUCH PROPOSED SALE IS APPROVED BY VOTE OR WRITTEN CONSENT OF EACH OF THE
INVESTOR GROUPS, EACH VOTING SEPARATELY.


4.2.1.  EXERCISE.  THE PROSPECTIVE SELLING STOCKHOLDERS SHALL FURNISH A WRITTEN
NOTICE (THE “DRAG ALONG NOTICE”) TO EACH OTHER HOLDER OF SHARES AT LEAST TEN


 


-11-

--------------------------------------------------------------------------------



 


BUSINESS DAYS PRIOR TO THE CONSUMMATION OF THE CHANGE OF CONTROL TRANSACTION. 
THE DRAG ALONG NOTICE SHALL SET FORTH THE PRINCIPAL TERMS AND CONDITIONS OF THE
PROPOSED SALE, INCLUDING (I) THE NUMBER AND CLASS OF SHARES TO BE ACQUIRED FROM
THE PROSPECTIVE SELLING STOCKHOLDERS, (II) THE DRAG ALONG SALE PERCENTAGE FOR
EACH CLASS, (III) THE PER SHARE CONSIDERATION TO BE RECEIVED IN THE PROPOSED
SALE FOR EACH CLASS, (IV) THE NAME AND ADDRESS OF THE PROSPECTIVE BUYER AND (V)
IF KNOWN, THE PROPOSED TRANSFER DATE.  IF THE PROSPECTIVE SELLING STOCKHOLDERS
CONSUMMATE THE PROPOSED SALE TO WHICH REFERENCE IS MADE IN THE DRAG ALONG
NOTICE, EACH OTHER HOLDER OF SHARES (EACH A “PARTICIPATING SELLER”, AND,
TOGETHER WITH THE PROSPECTIVE SELLING STOCKHOLDERS, COLLECTIVELY, THE “DRAG
ALONG SELLERS”) SHALL: (I) BE BOUND AND OBLIGATED TO SELL THE DRAG ALONG SALE
PERCENTAGE OF SUCH HOLDER’S SHARES OF EACH CLASS IN THE PROPOSED SALE ON THE
SAME TERMS AND CONDITIONS, WITH RESPECT TO EACH SHARE SOLD (SUBJECT TO SECTION
4.3.4 IN THE CASE OF OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES) AS THE
PROSPECTIVE SELLING STOCKHOLDERS SHALL SELL EACH SHARE IN THE SALE (SUBJECT TO
SECTION 4.3.4 IN THE CASE OF OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES); AND
(II) EXCEPT AS PROVIDED IN SECTION 4.3.1, SHALL RECEIVE THE SAME FORM AND AMOUNT
OF CONSIDERATION PER SHARE TO BE RECEIVED BY THE PROSPECTIVE SELLING
STOCKHOLDERS FOR THE CORRESPONDING CLASS OF SHARES (ON AN AS CONVERTED BASIS, IF
APPLICABLE).  EXCEPT AS PROVIDED IN SECTION 4.3.1, IF ANY HOLDERS OF SHARES OF
ANY CLASS ARE GIVEN AN OPTION AS TO THE FORM AND AMOUNT OF CONSIDERATION TO BE
RECEIVED, ALL HOLDERS OF SHARES OF SUCH CLASS WILL BE GIVEN THE SAME OPTION. 
UNLESS OTHERWISE AGREED BY THE DRAG ALONG SELLERS, ANY NON-CASH CONSIDERATION
SHALL BE ALLOCATED AMONG THE DRAG ALONG SELLERS PRO RATA BASED UPON THE
AGGREGATE AMOUNT OF CONSIDERATION TO BE RECEIVED BY SUCH DRAG ALONG SELLERS.  IF
AT THE END OF THE 180TH DAY AFTER THE DATE OF DELIVERY OF THE DRAG ALONG NOTICE
THE PROSPECTIVE SELLING STOCKHOLDERS HAVE NOT COMPLETED THE PROPOSED SALE, THE
DRAG ALONG NOTICE SHALL BE NULL AND VOID, EACH PARTICIPATING SELLER SHALL BE
RELEASED FROM SUCH HOLDER’S OBLIGATION UNDER THE DRAG ALONG NOTICE AND IT SHALL
BE NECESSARY FOR A SEPARATE DRAG ALONG NOTICE TO BE FURNISHED AND THE TERMS AND
PROVISIONS OF THIS SECTION 4.2 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE
SUCH PROPOSED SALE PURSUANT TO THIS SECTION 4.2.


4.3.          MISCELLANEOUS.  THE FOLLOWING PROVISIONS SHALL BE APPLIED TO ANY
PROPOSED SALE TO WHICH SECTIONS 4.1 OR 4.2 APPLIES:


4.3.1.  CERTAIN LEGAL REQUIREMENTS.  IN THE EVENT THE CONSIDERATION TO BE PAID
IN EXCHANGE FOR SHARES IN A PROPOSED SALE PURSUANT TO SECTION 4.1 OR SECTION 4.2
INCLUDES ANY SECURITIES, AND THE RECEIPT THEREOF BY A PARTICIPATING SELLER WOULD
REQUIRE UNDER APPLICABLE LAW (A) THE REGISTRATION OR QUALIFICATION OF SUCH
SECURITIES OR OF ANY PERSON AS A BROKER OR DEALER OR AGENT WITH RESPECT TO SUCH
SECURITIES WHERE SUCH REGISTRATION OR QUALIFICATION IS NOT OTHERWISE REQUIRED
FOR THE SALE BY THE PROSPECTIVE SELLING STOCKHOLDER(S) OR (B) THE PROVISION TO
ANY TAG ALONG SELLER OR DRAG ALONG SELLER OF ANY SPECIFIED INFORMATION REGARDING
THE COMPANY OR ANY OF ITS SUBSIDIARIES, SUCH SECURITIES OR THE ISSUER THEREOF
THAT IS NOT OTHERWISE REQUIRED TO BE PROVIDED FOR THE SALE BY THE PROSPECTIVE
SELLING STOCKHOLDER(S), THEN SUCH PARTICIPATING SELLER SHALL NOT HAVE THE RIGHT
TO SELL SHARES IN SUCH PROPOSED SALE.  IN SUCH EVENT, THE PROSPECTIVE


 


-12-

--------------------------------------------------------------------------------



 


SELLING STOCKHOLDER(S) SHALL (I) IN THE CASE OF A SALE PURSUANT TO SECTION 4.1,
HAVE THE RIGHT, BUT NOT THE OBLIGATION, AND (II) IN THE CASE OF A SALE PURSUANT
TO SECTION 4.2, HAVE THE OBLIGATION TO CAUSE TO BE PAID TO SUCH PARTICIPATING
SELLER IN LIEU THEREOF, AGAINST SURRENDER OF THE SHARES (IN ACCORDANCE WITH
SECTION 4.3.6 HEREOF) WHICH WOULD HAVE OTHERWISE BEEN SOLD BY SUCH PARTICIPATING
SELLER TO THE PROSPECTIVE BUYER IN THE PROPOSED SALE, AN AMOUNT IN CASH EQUAL TO
THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE DATE SUCH SECURITIES WOULD HAVE
BEEN ISSUED IN EXCHANGE FOR SUCH SHARES.


4.3.2.  FURTHER ASSURANCES.  EACH PARTICIPATING SELLER, WHETHER IN SUCH HOLDER’S
CAPACITY AS A PARTICIPATING SELLER, STOCKHOLDER, OFFICER OR DIRECTOR OF THE
COMPANY (SUBJECT TO SUCH OFFICER’S OR DIRECTOR’S FIDUCIARY DUTY), OR OTHERWISE,
SHALL TAKE OR CAUSE TO BE TAKEN ALL SUCH ACTIONS AS MAY BE NECESSARY OR
REASONABLY DESIRABLE IN ORDER EXPEDITIOUSLY TO CONSUMMATE EACH SALE PURSUANT TO
SECTION 4.1 OR SECTION 4.2 AND ANY RELATED TRANSACTIONS, INCLUDING EXECUTING,
ACKNOWLEDGING AND DELIVERING CONSENTS, ASSIGNMENTS, WAIVERS AND OTHER DOCUMENTS
OR INSTRUMENTS; FURNISHING INFORMATION AND COPIES OF DOCUMENTS; FILING
APPLICATIONS, REPORTS, RETURNS, FILINGS AND OTHER DOCUMENTS OR INSTRUMENTS WITH
GOVERNMENTAL AUTHORITIES; AND OTHERWISE COOPERATING WITH THE PROSPECTIVE SELLING
STOCKHOLDER(S) AND THE PROSPECTIVE BUYER; PROVIDED, HOWEVER, THAT PARTICIPATING
SELLERS SHALL BE OBLIGATED TO BECOME LIABLE IN RESPECT OF ANY REPRESENTATIONS,
WARRANTIES, COVENANTS, INDEMNITIES OR OTHERWISE TO THE PROSPECTIVE BUYER SOLELY
TO THE EXTENT PROVIDED IN THE IMMEDIATELY FOLLOWING SENTENCE.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH PARTICIPATING SELLER AGREES TO EXECUTE AND
DELIVER SUCH AGREEMENTS AS MAY BE REASONABLY SPECIFIED BY THE PROSPECTIVE
SELLING STOCKHOLDER(S) TO WHICH SUCH PROSPECTIVE SELLING STOCKHOLDER(S) WILL
ALSO BE PARTY, INCLUDING AGREEMENTS TO (A) (I) MAKE INDIVIDUAL REPRESENTATIONS,
WARRANTIES, COVENANTS AND OTHER AGREEMENTS AS TO THE UNENCUMBERED TITLE TO ITS
SHARES AND THE POWER, AUTHORITY AND LEGAL RIGHT TO TRANSFER SUCH SHARES AND THE
ABSENCE OF ANY ADVERSE CLAIM WITH RESPECT TO SUCH SHARES AND (II) BE LIABLE AS
TO SUCH REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER AGREEMENTS, IN EACH
CASE TO THE SAME EXTENT (ON A PRO RATA BASIS) AS THE PROSPECTIVE SELLING
STOCKHOLDER(S), AND (B) IN THE CASE OF A SALE PURSUANT TO SECTIONS 4.1 OR 4.2,
BE LIABLE (WHETHER BY PURCHASE PRICE ADJUSTMENT, INDEMNITY PAYMENTS OR
OTHERWISE) IN RESPECT OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
IN RESPECT OF THE COMPANY AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF LIABILITY DESCRIBED IN THIS CLAUSE (B) IN CONNECTION WITH
ANY SALE OF SHARES SHALL NOT EXCEED THE LESSER OF (I) SUCH PARTICIPATING
SELLER’S PRO RATA PORTION OF ANY SUCH LIABILITY, TO BE DETERMINED IN ACCORDANCE
WITH SUCH PARTICIPATING SELLER’S PORTION OF THE AGGREGATE PROCEEDS TO ALL
PARTICIPATING SELLERS AND PROSPECTIVE SELLING STOCKHOLDER(S) IN CONNECTION WITH
SUCH SALE OR (II) THE PROCEEDS TO SUCH PARTICIPATING SELLER IN CONNECTION WITH
SUCH SALE.


4.3.3.  SALE PROCESS.  THE REQUISITE STOCKHOLDER MAJORITY, IN THE CASE OF A
PROPOSED SALE PURSUANT TO SECTION 4.2, OR THE PROSPECTIVE SELLING STOCKHOLDER,
IN THE CASE OF A PROPOSED SALE PURSUANT TO SECTION 4.1, SHALL, IN THEIR SOLE
DISCRETION, DECIDE WHETHER OR NOT TO PURSUE, CONSUMMATE, POSTPONE OR ABANDON ANY
PROPOSED SALE AND THE TERMS AND CONDITIONS THEREOF.  NO HOLDER OF SHARES NOR ANY
AFFILIATE OF ANY SUCH HOLDER


 


-13-

--------------------------------------------------------------------------------



 


SHALL HAVE ANY LIABILITY TO ANY OTHER HOLDER OF SHARES OR THE COMPANY ARISING
FROM, RELATING TO OR IN CONNECTION WITH THE PURSUIT, CONSUMMATION, POSTPONEMENT,
ABANDONMENT OR TERMS AND CONDITIONS OF ANY PROPOSED SALE EXCEPT TO THE EXTENT
SUCH HOLDER SHALL HAVE FAILED TO COMPLY WITH THE PROVISIONS OF THIS SECTION 4.


4.3.4.  TREATMENT OF OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES.  EACH
PARTICIPATING SELLER AGREES THAT TO THE EXTENT SUCH PARTICIPATING SELLER DESIRES
TO INCLUDE OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES IN ANY SALE OF SHARES
PURSUANT TO SECTION 4, SUCH PARTICIPATING SELLER SHALL BE DEEMED TO HAVE
EXERCISED, CONVERTED OR EXCHANGED SUCH OPTIONS, WARRANTS OR CONVERTIBLE
SECURITIES IMMEDIATELY PRIOR TO THE CLOSING OF SUCH SALE TO THE EXTENT NECESSARY
TO SELL STOCK TO THE PROSPECTIVE BUYER, EXCEPT TO THE EXTENT PERMITTED UNDER THE
TERMS OF ANY SUCH OPTION, WARRANT OR CONVERTIBLE SECURITY AND AGREED BY THE
PROSPECTIVE BUYER.  IF ANY PARTICIPATING SELLER SHALL SELL OPTIONS, WARRANTS OR
CONVERTIBLE SECURITIES IN ANY SALE PURSUANT TO SECTION 4, SUCH PARTICIPATING
SELLER SHALL RECEIVE IN EXCHANGE FOR SUCH OPTIONS, WARRANTS OR CONVERTIBLE
SECURITIES CONSIDERATION IN THE AMOUNT (IF GREATER THAN ZERO) EQUAL TO THE
PURCHASE PRICE RECEIVED BY THE PROSPECTIVE SELLING STOCKHOLDER(S) IN SUCH SALE
FOR THE NUMBER OF SHARES OF EACH CLASS OF STOCK THAT WOULD BE ISSUED UPON
EXERCISE, CONVERSION OR EXCHANGE OF SUCH OPTIONS, WARRANTS OR CONVERTIBLE
SECURITIES LESS THE EXERCISE PRICE, IF ANY, OF SUCH OPTIONS, WARRANTS OR
CONVERTIBLE SECURITIES (TO THE EXTENT EXERCISABLE, CONVERTIBLE OR EXCHANGEABLE
AT THE TIME OF SUCH SALE), SUBJECT TO REDUCTION FOR ANY TAX OR OTHER AMOUNTS
REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW.


4.3.5.  EXPENSES.  ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE PROSPECTIVE
SELLING STOCKHOLDER(S) OR THE COMPANY IN CONNECTION WITH ANY PROPOSED SALE
PURSUANT TO SECTION 4.2 (WHETHER OR NOT CONSUMMATED), AND ALL REASONABLE COSTS
AND EXPENSES INCURRED BY THE PROSPECTIVE SELLING STOCKHOLDER(S) OR THE COMPANY
IN ORDER TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 4 IN CONNECTION WITH
ANY PROPOSED SALE PURSUANT TO SECTION 4.1 (WHETHER OR NOT CONSUMMATED),
INCLUDING ALL ATTORNEYS FEES AND CHARGES, ALL ACCOUNTING FEES AND CHARGES AND
ALL FINDERS, BROKERAGE OR INVESTMENT BANKING FEES, CHARGES OR COMMISSIONS, SHALL
BE PAID BY THE COMPANY.  THE REASONABLE FEES AND EXPENSES OF A SINGLE LEGAL
COUNSEL REPRESENTING ANY OR ALL OF THE PARTICIPATING SELLERS IN CONNECTION WITH
ANY PROPOSED SALE PURSUANT TO THIS SECTION 4 (WHETHER OR NOT CONSUMMATED) SHALL
BE PAID BY THE COMPANY.  ANY OTHER COSTS AND EXPENSES INCURRED BY OR ON BEHALF
OF ANY OR ALL OF THE PARTICIPATING SELLERS IN CONNECTION WITH ANY PROPOSED SALE
PURSUANT TO THIS SECTION 4 (WHETHER OR NOT CONSUMMATED) SHALL BE BORNE BY SUCH
PARTICIPATING SELLER(S).


4.3.6.  CLOSING.  THE CLOSING OF A SALE TO WHICH SECTION 4.1 OR 4.2 APPLIES
SHALL TAKE PLACE (I) ON THE PROPOSED TRANSFER DATE, IF ANY, SPECIFIED IN THE TAG
ALONG NOTICE OR DRAG ALONG NOTICE, AS APPLICABLE (PROVIDED THAT CONSUMMATION OF
ANY TRANSFER MAY BE EXTENDED BEYOND SUCH DATE TO THE EXTENT NECESSARY TO OBTAIN
ANY APPLICABLE GOVERNMENTAL APPROVAL OR OTHER REQUIRED APPROVAL OR TO SATISFY
OTHER CONDITIONS), (II) IF NO PROPOSED TRANSFER DATE WAS REQUIRED TO BE
SPECIFIED IN THE DRAG ALONG NOTICE, AT SUCH TIME AS THE PROSPECTIVE SELLING


 


-14-

--------------------------------------------------------------------------------



 


STOCKHOLDERS SHALL SPECIFY BY NOTICE TO EACH PARTICIPATING SELLER AND (III) AT
SUCH PLACE AS THE PROSPECTIVE SELLING STOCKHOLDER(S) SHALL SPECIFY BY NOTICE TO
EACH PARTICIPATING SELLER.  AT THE CLOSING OF SUCH SALE, EACH PARTICIPATING
SELLER SHALL DELIVER THE CERTIFICATES EVIDENCING THE SHARES TO BE SOLD BY SUCH
PARTICIPATING SELLER, DULY ENDORSED, OR WITH STOCK (OR EQUIVALENT) POWERS DULY
ENDORSED, FOR TRANSFER WITH SIGNATURE GUARANTEED, FREE AND CLEAR OF ANY LIENS OR
ENCUMBRANCES, WITH ANY STOCK (OR EQUIVALENT) TRANSFER TAX STAMPS AFFIXED,
AGAINST DELIVERY OF THE APPLICABLE CONSIDERATION.


4.4.          RESERVED.


4.5.          PERIOD.  THE PROVISIONS OF THIS SECTION 4 ABOVE SHALL EXPIRE ON A
CHANGE OF CONTROL.


4.6.          POST-TERMINATION TAG ALONG.  IN CONNECTION WITH A CHANGE OF
CONTROL IN WHICH ANY INVESTOR GROUP IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL
CONTINUES TO HOLD SHARES OR RECEIVES SECURITIES OF ANOTHER PERSON OR PERSONS IN
CONSIDERATION THEREOF, WHICH SHARES OR SECURITIES ARE OF A CLASS THAT IS NOT
PUBLICLY TRADED, IF ANY SUCH INVESTOR GROUP OR MEMBER THEREOF RECEIVES “TAG
ALONG” RIGHTS IN RESPECT OF ITS SHARES OR SUCH SECURITIES IN CONNECTION WITH
SUCH CHANGE OF CONTROL (WHETHER SUCH “TAG ALONG” RIGHTS ARE IN RESPECT OF
ANOTHER INVESTOR GROUP OR ANY OTHER HOLDER OF SHARES OR SUCH SECURITIES), EACH
OTHER HOLDER OF ACQUISITION SHARES SHALL RECEIVE PARI PASSU “TAG ALONG” RIGHTS
ON A PRO RATA BASIS.

5.             RESERVED. 

6.             REGISTRATION RIGHTS.  The Company will perform and comply, and
cause each of its subsidiaries to perform and comply, with such of the following
provisions as are applicable to it.  Each Holder will perform and comply with
such of the following provisions as are applicable to such Holder.


6.1.          DEMAND REGISTRATION RIGHTS FOR INVESTOR REGISTRABLE SECURITIES.


6.1.1.  GENERAL.  ONE OR MORE MEMBERS OF AN INVESTOR GROUP (THE “INITIATING
INVESTORS”), BY NOTICE TO THE COMPANY SPECIFYING THE INTENDED METHOD OR METHODS
OF DISPOSITION, MAY REQUEST THAT THE COMPANY EFFECT THE REGISTRATION UNDER THE
SECURITIES ACT FOR A PUBLIC OFFERING OF ALL OR A SPECIFIED PART OF THE
REGISTRABLE SECURITIES HELD BY SUCH INITIATING INVESTORS; PROVIDED, HOWEVER,
THAT THE VALUE OF REGISTRABLE SECURITIES THAT THE INITIATING INVESTORS PROPOSE
TO SELL IN SUCH PUBLIC OFFERING IS AT LEAST TWENTY MILLION DOLLARS
($20,000,000); AND PROVIDED, FURTHER, THAT THE INITIAL PUBLIC OFFERING MAY NOT
BE INITIATED PURSUANT TO THIS SECTION 6.1 WITHOUT THE APPROVAL OF A MAJORITY OF
THE ENTIRE BOARD AND THE APPROVAL OF THE REQUISITE STOCKHOLDER MAJORITY.  THE
COMPANY WILL THEN USE ITS BEST EFFORTS TO (I) EFFECT THE REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING BY MEANS OF A SHELF REGISTRATION PURSUANT TO RULE 415
UNDER THE SECURITIES ACT IF SO REQUESTED AND IF THE COMPANY IS THEN ELIGIBLE TO
USE SUCH REGISTRATION) OF THE REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN
REQUESTED TO REGISTER BY SUCH INITIATING INVESTORS TOGETHER WITH ALL OTHER
REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN REQUESTED TO REGISTER PURSUANT
TO SECTION 6.2 BY OTHER HOLDERS, ALL TO THE EXTENT REQUISITE TO PERMIT THE
DISPOSITION (IN


 


-15-

--------------------------------------------------------------------------------



 


ACCORDANCE WITH THE INTENDED METHODS THEREOF AS AFORESAID AND AS OTHERWISE
SPECIFIED BY THE PRINCIPAL PARTICIPATING HOLDERS) OF THE REGISTRABLE SECURITIES
WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER, AND (II) IF REQUESTED BY
THE PRINCIPAL PARTICIPATING HOLDERS, OBTAIN ACCELERATION OF THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE OBLIGATED TO TAKE ANY ACTION TO EFFECT ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 6.1.1:

(A)           DURING THE EFFECTIVENESS OF ANY PRINCIPAL LOCK-UP AGREEMENT
ENTERED INTO IN CONNECTION WITH ANY REGISTRATION STATEMENT PERTAINING TO AN
UNDERWRITTEN PUBLIC OFFERING OF SECURITIES OF THE COMPANY FOR ITS OWN ACCOUNT
(OTHER THAN A RULE 145 TRANSACTION, OR A REGISTRATION RELATING SOLELY TO
EMPLOYEE BENEFIT PLANS); OR

(B)           UPON THE REQUEST OF ANY MEMBER OF AN INVESTOR GROUP ON ANY FORM
OTHER THAN FORM S-3 (OR ANY SUCCESSOR FORM) IF THE COMPANY HAS PREVIOUSLY
EFFECTED A NUMBER OF REGISTRATIONS OF REGISTRABLE SECURITIES UNDER THIS
SECTION 6.1.1 UPON THE REQUEST OF THE MEMBERS OF SUCH INVESTOR GROUP ON ANY FORM
OTHER THAN FORM S-3 (OR ANY SUCCESSOR FORM) EQUALING OR EXCEEDING FIVE (5), TWO
(2), ONE (1) AND ONE (1) WITH RESPECT TO THE THL INVESTORS, THE BAIN INVESTORS,
THE PROVIDENCE INVESTORS AND THE LEXA INVESTORS, RESPECTIVELY; PROVIDED,
HOWEVER, THAT ANY REGISTRATION OF REGISTRABLE SECURITIES (I) WHICH DOES NOT
BECOME AND REMAIN EFFECTIVE FOR AT LEAST 270 DAYS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6 OR (II) PURSUANT TO WHICH THE INITIATING INVESTORS
AND ALL OTHER HOLDERS OF REGISTRABLE SECURITIES JOINING THEREIN ARE NOT ABLE TO
INCLUDE AT LEAST 90% OF THE REGISTRABLE SECURITIES WHICH THEY DESIRED TO
INCLUDE, SHALL NOT BE INCLUDED IN THE CALCULATION OF THE NUMBERS OF
REGISTRATIONS CONTEMPLATED BY THIS CLAUSE (B).


6.1.2.  FORM.  EXCEPT AS OTHERWISE PROVIDED ABOVE, EACH REGISTRATION REQUESTED
PURSUANT TO SECTION 6.1.1 SHALL BE EFFECTED BY THE FILING OF A REGISTRATION
STATEMENT ON FORM S-1 (OR ANY OTHER FORM WHICH INCLUDES SUBSTANTIALLY THE SAME
INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT ON
SUCH FORM AS CURRENTLY CONSTITUTED), UNLESS THE USE OF A DIFFERENT FORM HAS BEEN
AGREED TO IN WRITING BY THE PRINCIPAL PARTICIPATING HOLDERS; PROVIDED THAT IF
ANY REGISTRATION REQUESTED PURSUANT TO THIS SECTION 6.1 IS PROPOSED TO BE
EFFECTED ON FORM S-3 (OR ANY SUCCESSOR OR SIMILAR SHORT-FORM REGISTRATION
STATEMENT) AND IS IN CONNECTION WITH AN UNDERWRITTEN OFFERING, AND IF THE
MANAGING UNDERWRITER SHALL ADVISE THE COMPANY IN WRITING THAT, IN ITS OPINION,
IT IS OF MATERIAL IMPORTANCE TO THE SUCCESS OF SUCH PROPOSED OFFERING TO INCLUDE
IN SUCH REGISTRATION STATEMENT INFORMATION NOT REQUIRED TO BE INCLUDED PURSUANT
TO SUCH FORM, THEN THE COMPANY WILL SUPPLEMENT SUCH REGISTRATION STATEMENT AS
REASONABLY REQUESTED BY SUCH MANAGING UNDERWRITER.


6.1.3.  PAYMENT OF EXPENSES.  THE COMPANY SHALL PAY ALL REGISTRATION EXPENSES IN
CONNECTION WITH REGISTRATIONS OF REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
6.1, INCLUDING ALL REASONABLE EXPENSES (OTHER THAN FEES AND DISBURSEMENTS OF
COUNSEL THAT DO NOT CONSTITUTE REGISTRATION EXPENSES) THAT ANY HOLDER INCURS IN


 


-16-

--------------------------------------------------------------------------------



 


CONNECTION WITH EACH REGISTRATION OF REGISTRABLE SECURITIES REQUESTED PURSUANT
TO THIS SECTION 6.1.


6.1.4.  ADDITIONAL PROCEDURES.  IN THE CASE OF A REGISTRATION PURSUANT TO
SECTION 6.1 HEREOF, WHENEVER THE PRINCIPAL PARTICIPATING HOLDERS SHALL REQUEST
THAT SUCH REGISTRATION SHALL BE EFFECTED PURSUANT TO AN UNDERWRITTEN OFFERING,
THE COMPANY SHALL INCLUDE SUCH INFORMATION IN THE WRITTEN NOTICES TO HOLDERS
REFERRED TO IN SECTION 6.2.  IN SUCH EVENT, THE RIGHT OF ANY HOLDER TO HAVE
SECURITIES OWNED BY SUCH HOLDER INCLUDED IN SUCH REGISTRATION PURSUANT TO
SECTION 6.1 SHALL BE CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN THE
UNDERWRITING (UNLESS OTHERWISE MUTUALLY AGREED UPON BY THE PRINCIPAL
PARTICIPATING HOLDERS AND SUCH HOLDER).  IF REQUESTED BY THE PRINCIPAL
PARTICIPATING HOLDERS, THE COMPANY TOGETHER WITH THE HOLDERS PROPOSING TO
DISTRIBUTE THEIR SECURITIES THROUGH THE UNDERWRITING WILL ENTER INTO AN
UNDERWRITING AGREEMENT WITH THE UNDERWRITERS FOR SUCH OFFERING CONTAINING SUCH
REPRESENTATIONS AND WARRANTIES BY THE COMPANY AND SUCH HOLDERS AND SUCH OTHER
TERMS AND PROVISIONS AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING AGREEMENTS
WITH RESPECT TO SECONDARY DISTRIBUTIONS, INCLUDING CUSTOMARY INDEMNITY AND
CONTRIBUTION PROVISIONS (SUBJECT, IN EACH CASE, TO THE LIMITATIONS ON SUCH
LIABILITIES SET FORTH IN THIS AGREEMENT).


6.1.5.  SUSPENSION OF REGISTRATION.  IF THE FILING, INITIAL EFFECTIVENESS OR
CONTINUED USE OF A REGISTRATION STATEMENT, INCLUDING A SHELF REGISTRATION
STATEMENT PURSUANT TO RULE 415 UNDER THE SECURITIES ACT, IN RESPECT OF A
REGISTRATION PURSUANT TO THIS SECTION 6.1 AT ANY TIME WOULD REQUIRE THE COMPANY
TO MAKE A PUBLIC DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION, WHICH DISCLOSURE
IN THE GOOD FAITH JUDGMENT OF THE BOARD (AFTER CONSULTATION WITH EXTERNAL LEGAL
COUNSEL) (I) WOULD BE REQUIRED TO BE MADE IN ANY REGISTRATION STATEMENT SO THAT
SUCH REGISTRATION STATEMENT WOULD NOT BE MATERIALLY MISLEADING, (II) WOULD NOT
BE REQUIRED TO BE MADE AT SUCH TIME BUT FOR THE FILING, EFFECTIVENESS OR
CONTINUED USE OF SUCH REGISTRATION STATEMENT AND (III) WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR ITS BUSINESS OR ON THE COMPANY’S ABILITY TO
EFFECT A MATERIAL PROPOSED ACQUISITION, DISPOSITION, FINANCING, REORGANIZATION,
RECAPITALIZATION OR SIMILAR TRANSACTION, THEN THE COMPANY MAY, UPON GIVING
PROMPT WRITTEN NOTICE OF SUCH ACTION TO THE HOLDERS PARTICIPATING IN SUCH
REGISTRATION, DELAY THE FILING OR INITIAL EFFECTIVENESS OF, OR SUSPEND USE OF,
SUCH REGISTRATION STATEMENT; PROVIDED, THAT THE COMPANY SHALL NOT BE PERMITTED
TO DO SO (I) MORE THAN TWO TIMES DURING ANY 12 MONTH PERIOD, (II) FOR A PERIOD
EXCEEDING 30 DAYS ON ANY ONE OCCASION OR (III) FOR A PERIOD EXCEEDING 60 DAYS IN
ANY 12 MONTH PERIOD.  IN THE EVENT THE COMPANY EXERCISES ITS RIGHTS UNDER THE
PRECEDING SENTENCE, SUCH HOLDERS AGREE TO SUSPEND, PROMPTLY UPON THEIR RECEIPT
OF THE NOTICE REFERRED TO ABOVE, THEIR USE OF ANY PROSPECTUS RELATING TO SUCH
REGISTRATION IN CONNECTION WITH ANY SALE OR OFFER TO SELL REGISTRABLE
SECURITIES.  THE COMPANY SHALL PROMPTLY NOTIFY SUCH HOLDERS OF THE EXPIRATION OF
ANY PERIOD DURING WHICH IT EXERCISED ITS RIGHTS UNDER THIS SECTION 6.1.5.  THE
COMPANY AGREES THAT, IN THE EVENT IT EXERCISES ITS RIGHTS UNDER THIS SECTION
6.1.5, IT SHALL, WITHIN 30 DAYS FOLLOWING SUCH HOLDERS’ RECEIPT OF THE NOTICE OF
SUSPENSION, UPDATE THE SUSPENDED REGISTRATION STATEMENT AS MAY BE NECESSARY TO
PERMIT THE HOLDERS TO RESUME


 


-17-

--------------------------------------------------------------------------------



 


USE THEREOF IN CONNECTION WITH THE OFFER AND SALE OF THEIR REGISTRABLE
SECURITIES IN ACCORDANCE WITH APPLICABLE LAW.


6.2.          PIGGYBACK REGISTRATION RIGHTS.


6.2.1.  PIGGYBACK REGISTRATION.

6.2.1.1.    GENERAL.  EACH TIME THE COMPANY PROPOSES TO REGISTER ANY SHARES OF
COMMON STOCK UNDER THE SECURITIES ACT ON A FORM WHICH WOULD PERMIT REGISTRATION
OF REGISTRABLE SECURITIES FOR SALE TO THE PUBLIC, FOR ITS OWN ACCOUNT AND/OR FOR
THE ACCOUNT OF ANY OTHER PERSON (PURSUANT TO SECTION 6.1 OR OTHERWISE) FOR SALE
IN A PUBLIC OFFERING, THE COMPANY WILL GIVE NOTICE TO ALL HOLDERS OF ITS
INTENTION TO DO SO.  ANY HOLDER MAY, BY WRITTEN RESPONSE DELIVERED TO THE
COMPANY WITHIN 20 DAYS AFTER THE DATE OF DELIVERY OF SUCH NOTICE, REQUEST THAT
ALL OR A SPECIFIED PART OF SUCH HOLDER’S REGISTRABLE SECURITIES BE INCLUDED IN
SUCH REGISTRATION.  THE COMPANY THEREUPON WILL USE ITS REASONABLE EFFORTS TO
CAUSE TO BE INCLUDED IN SUCH REGISTRATION UNDER THE SECURITIES ACT ALL
REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY
SUCH HOLDERS, TO THE EXTENT REQUIRED TO PERMIT THE DISPOSITION (IN ACCORDANCE
WITH THE METHODS TO BE USED BY THE COMPANY OR OTHER HOLDERS IN SUCH PUBLIC
OFFERING) OF THE REGISTRABLE SECURITIES TO BE SO REGISTERED; PROVIDED THAT (I)
IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER ANY
SECURITIES, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO PROCEED WITH THE
PROPOSED REGISTRATION OF THE SECURITIES TO BE SOLD BY IT, THE COMPANY MAY, AT
ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO EACH HOLDER AND,
THEREUPON, SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE
SECURITIES IN CONNECTION WITH SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION TO
PAY THE REGISTRATION EXPENSES IN CONNECTION THEREWITH), AND (II) IF SUCH
REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING, ALL HOLDERS REQUESTING TO BE
INCLUDED IN THE COMPANY’S REGISTRATION MUST SELL THEIR REGISTRABLE SECURITIES TO
THE UNDERWRITERS SELECTED BY THE COMPANY ON THE SAME TERMS AND CONDITIONS AS
APPLY TO THE COMPANY, WITH SUCH DIFFERENCES AS MAY BE CUSTOMARY OR APPROPRIATE
IN COMBINED PRIMARY AND SECONDARY OFFERINGS.  NO REGISTRATION OF REGISTRABLE
SECURITIES EFFECTED UNDER THIS SECTION 6.2 SHALL RELIEVE THE COMPANY OF ANY OF
ITS OBLIGATIONS TO EFFECT REGISTRATIONS OF REGISTRABLE SECURITIES PURSUANT TO
SECTION 6.1 HEREOF.

6.2.1.2.    EXCLUDED TRANSACTIONS.  THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT
ANY REGISTRATION OF REGISTRABLE SECURITIES UNDER THIS SECTION 6.2 INCIDENTAL TO
THE REGISTRATION OF ANY OF ITS SECURITIES IN CONNECTION WITH:

(A)           ANY PUBLIC OFFERING RELATING TO EMPLOYEE BENEFIT PLANS OR DIVIDEND
REINVESTMENT PLANS;

(B)           ANY PUBLIC OFFERING RELATING TO THE ACQUISITION OR MERGER AFTER
THE DATE HEREOF BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF OR WITH ANY OTHER
BUSINESSES; OR

 

-18-

--------------------------------------------------------------------------------


 

(C)           THE INITIAL PUBLIC OFFERING, UNLESS SUCH OFFERING SHALL HAVE BEEN
INITIATED PURSUANT TO SECTION 6.1.1.


6.2.2.  PAYMENT OF EXPENSES.  THE COMPANY WILL PAY ALL REGISTRATION EXPENSES IN
CONNECTION WITH REGISTRATIONS OF REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
6.2


6.2.3.  ADDITIONAL PROCEDURES.  HOLDERS PARTICIPATING IN ANY PUBLIC OFFERING
PURSUANT TO THIS SECTION 6.2 SHALL TAKE ALL SUCH ACTIONS AND EXECUTE ALL SUCH
DOCUMENTS AND INSTRUMENTS THAT ARE REASONABLY REQUESTED BY THE COMPANY TO EFFECT
THE SALE OF THEIR REGISTRABLE SECURITIES IN SUCH PUBLIC OFFERING, INCLUDING
BEING PARTIES TO THE UNDERWRITING AGREEMENT ENTERED INTO BY THE COMPANY AND ANY
OTHER SELLING SHAREHOLDERS IN CONNECTION THEREWITH AND BEING LIABLE IN RESPECT
OF THE REPRESENTATIONS AND WARRANTIES AND THE OTHER AGREEMENTS (INCLUDING
CUSTOMARY SELLING STOCKHOLDER REPRESENTATIONS, WARRANTIES, INDEMNIFICATIONS AND
“LOCK-UP” AGREEMENTS) FOR THE BENEFIT OF THE UNDERWRITERS CONTAINED THEREIN;
PROVIDED, HOWEVER, THAT (A) WITH RESPECT TO INDIVIDUAL REPRESENTATIONS,
WARRANTIES, INDEMNITIES AND AGREEMENTS OF SELLERS OF REGISTRABLE SECURITIES IN
SUCH PUBLIC OFFERING, THE AGGREGATE AMOUNT OF SUCH LIABILITY SHALL NOT EXCEED
SUCH HOLDER’S NET PROCEEDS FROM SUCH OFFERING AND (B) TO THE EXTENT SELLING
STOCKHOLDERS GIVE FURTHER REPRESENTATIONS, WARRANTIES AND INDEMNITIES, THEN WITH
RESPECT TO ALL OTHER REPRESENTATIONS, WARRANTIES AND INDEMNITIES OF SELLERS OF
SHARES IN SUCH PUBLIC OFFERING, THE AGGREGATE AMOUNT OF SUCH LIABILITY SHALL NOT
EXCEED THE LESSER OF (I) SUCH HOLDER’S PRO RATA PORTION OF ANY SUCH LIABILITY,
IN ACCORDANCE WITH SUCH HOLDER’S PORTION OF THE TOTAL NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN THE OFFERING, AND (II) SUCH HOLDER’S NET PROCEEDS FROM
SUCH OFFERING.


6.2.4.  REGISTRATION STATEMENT FORM.  THE COMPANY SHALL SELECT THE REGISTRATION
STATEMENT FORM FOR ANY REGISTRATION PURSUANT TO THIS SECTION 6.2 (OTHER THAN A
REGISTRATION THAT IS ALSO PURSUANT TO SECTION 6.1); PROVIDED THAT IF ANY
REGISTRATION REQUESTED PURSUANT TO THIS SECTION 6.2 IS PROPOSED TO BE EFFECTED
ON FORM S-3 (OR ANY SUCCESSOR FORM) AND IS IN CONNECTION WITH AN UNDERWRITTEN
OFFERING, AND IF THE MANAGING UNDERWRITER SHALL ADVISE THE COMPANY IN WRITING
THAT, IN ITS OPINION, IT IS OF MATERIAL IMPORTANCE TO THE SUCCESS OF SUCH
PROPOSED OFFERING TO INCLUDE IN SUCH REGISTRATION STATEMENT INFORMATION NOT
REQUIRED TO BE INCLUDED PURSUANT TO SUCH FORM, THEN THE COMPANY WILL SUPPLEMENT
SUCH REGISTRATION STATEMENT AS REASONABLY REQUESTED BY SUCH MANAGING
UNDERWRITER.


6.3.          CERTAIN OTHER PROVISIONS.


6.3.1.  UNDERWRITER’S CUTBACK.  IN CONNECTION WITH ANY REGISTRATION OF SHARES,
THE UNDERWRITER MAY DETERMINE THAT MARKETING FACTORS (INCLUDING AN ADVERSE
EFFECT ON THE PER SHARE OFFERING PRICE) REQUIRE A LIMITATION OF THE NUMBER OF
SHARES TO BE UNDERWRITTEN.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
SECTION 6 AND SUBJECT TO THE TERMS OF THIS SECTION 6.3.1, THE UNDERWRITER MAY
LIMIT THE NUMBER OF SHARES WHICH WOULD OTHERWISE BE INCLUDED IN SUCH
REGISTRATION BY EXCLUDING ANY OR ALL REGISTRABLE SECURITIES FROM SUCH
REGISTRATION (IT BEING UNDERSTOOD THAT, IF THE REGISTRATION IN


 


-19-

--------------------------------------------------------------------------------



 


QUESTION INVOLVES A REGISTRATION FOR SALE OF SECURITIES FOR THE COMPANY’S OWN
ACCOUNT, THEN THE NUMBER OF SHARES WHICH THE COMPANY SEEKS TO HAVE REGISTERED IN
SUCH REGISTRATION SHALL NOT BE SUBJECT TO EXCLUSION, IN WHOLE OR IN PART, UNDER
THIS SECTION 6.3.1).  UPON RECEIPT OF NOTICE FROM THE UNDERWRITER OF THE NEED TO
REDUCE THE NUMBER OF SHARES TO BE INCLUDED IN THE REGISTRATION, THE COMPANY
SHALL ADVISE ALL HOLDERS OF THE COMPANY’S SECURITIES THAT WOULD OTHERWISE BE
REGISTERED AND UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER OF SHARES OF SUCH
SECURITIES, INCLUDING REGISTRABLE SECURITIES, THAT MAY BE INCLUDED IN THE
REGISTRATION SHALL BE ALLOCATED IN THE FOLLOWING MANNER, UNLESS THE UNDERWRITER
SHALL DETERMINE THAT MARKETING FACTORS REQUIRE A DIFFERENT ALLOCATION: SHARES,
OTHER THAN REGISTRABLE SECURITIES, REQUESTED TO BE INCLUDED IN SUCH REGISTRATION
BY OTHER SHAREHOLDERS SHALL BE EXCLUDED UNLESS THE COMPANY, WITH THE CONSENT OF
THE PARTIES REQUIRED TO APPROVE ANY AMENDMENT OR WAIVER OF THIS AGREEMENT
PURSUANT TO SECTION 10.2, HAS GRANTED REGISTRATION RIGHTS WHICH ARE TO BE
TREATED ON AN EQUAL BASIS WITH REGISTRABLE SECURITIES FOR THE PURPOSE OF THE
EXERCISE OF THE UNDERWRITER CUTBACK (SUCH SHARES AFFORDED SUCH EQUAL TREATMENT
BEING “PARITY SHARES”); AND, IF A LIMITATION ON THE NUMBER OF SHARES IS STILL
REQUIRED, THE NUMBER OF REGISTRABLE SECURITIES, PARITY SHARES AND OTHER SHARES
OF COMMON STOCK THAT MAY BE INCLUDED IN SUCH REGISTRATION SHALL BE ALLOCATED
AMONG THE HOLDERS THEREOF IN PROPORTION, AS NEARLY AS PRACTICABLE, AS FOLLOWS:

(I)            THERE SHALL BE FIRST ALLOCATED TO EACH SUCH HOLDER REQUESTING
THAT ITS REGISTRABLE SECURITIES OR PARITY SHARES BE REGISTERED IN SUCH
REGISTRATION A NUMBER OF SUCH SHARES TO BE INCLUDED IN SUCH REGISTRATION EQUAL
TO THE LESSER OF (A) THE NUMBER OF SUCH SHARES REQUESTED TO BE REGISTERED BY
SUCH HOLDER, AND (B) A NUMBER OF SUCH SHARES EQUAL TO SUCH HOLDER’S PRO RATA
PORTION;

(II)           THE BALANCE, IF ANY, NOT ALLOCATED PURSUANT TO CLAUSE (I) ABOVE
SHALL BE ALLOCATED TO THOSE HOLDERS REQUESTING THAT THEIR REGISTRABLE SECURITIES
OR PARITY SHARES BE REGISTERED IN SUCH REGISTRATION WHICH REQUESTED TO REGISTER
A NUMBER OF SUCH SHARES IN EXCESS OF SUCH HOLDER’S PRO RATA PORTION PRO RATA TO
EACH SUCH HOLDER BASED UPON THE NUMBER OF REGISTRABLE SECURITIES AND PARITY
SHARES HELD BY SUCH HOLDER, OR IN SUCH OTHER MANNER AS THE HOLDERS REQUESTING
THAT THEIR REGISTRABLE SECURITIES OR PARITY SHARES BE REGISTERED IN SUCH
REGISTRATION MAY OTHERWISE AGREE; AND

(III)          THE BALANCE, IF ANY, NOT ALLOCATED PURSUANT TO CLAUSE (II) ABOVE
SHALL BE ALLOCATED TO SHARES, OTHER THAN REGISTRABLE SECURITIES AND PARITY
SHARES, REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY OTHER STOCKHOLDERS.

For purposes of any underwriter cutback, all Registrable Securities held by any
Holder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or Affiliates of such Holder, or the estates and
family members of any such Holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing Persons and, at the election of
such Holder or such partners, retired partners, trusts or Affiliates, any
Charitable Organization to which any of the foregoing shall have contributed
Common Stock prior to the execution of the underwriting agreement in

 

-20-

--------------------------------------------------------------------------------


 

connection with such underwritten offering, and such Holder and other Persons
shall be deemed to be a single selling Holder, and any pro rata reduction with
respect to such selling Holder shall be based upon the aggregate amount of
Common Stock owned by all entities and individuals included in such selling
Holder, as defined in this sentence.  No securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.  Upon delivery of a written request that
Registrable Securities be included in the underwriting pursuant to Section 6.1.1
or 6.2.1.1, the Holder thereof may not thereafter elect to withdraw therefrom
without the written consent of the Principal Participating Holders; provided
that, if the managing underwriter of any underwritten offering shall advise the
Holders participating in a registration pursuant to Section 6.1 that the
Registrable Securities covered by the registration statement cannot be sold in
such offering within a price range acceptable to the Principal Participating
Investors, then the Principal Participating Investors shall have the right to
notify the Company that they have determined that the registration statement be
abandoned or withdrawn, in which event the Company shall abandon or withdraw
such registration statement.

 


6.3.2.  REGISTRATION PROCEDURES.  IF AND IN EACH CASE WHEN THE COMPANY IS
REQUIRED TO EFFECT A REGISTRATION OF ANY REGISTRABLE SECURITIES AS PROVIDED IN
THIS SECTION 6, THE COMPANY SHALL PROMPTLY:

(I)            PREPARE AND, IN ANY EVENT WITHIN SIXTY DAYS (FORTY-FIVE DAYS IN
THE CASE OF A FORM S-3 REGISTRATION) AFTER THE END OF THE PERIOD UNDER SECTION
6.2.1.1 WITHIN WHICH A PIGGYBACK REQUEST FOR REGISTRATION MAY BE GIVEN TO THE
COMPANY, FILE WITH THE COMMISSION A REGISTRATION STATEMENT WITH RESPECT TO SUCH
REGISTRABLE SECURITIES AND USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME EFFECTIVE WITHIN NINETY DAYS OF THE INITIAL FILING;

(II)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR
A PERIOD NOT IN EXCESS OF 270 DAYS (OR SUCH SHORTER PERIOD WHICH WILL TERMINATE
WHEN ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN
SOLD) AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE
ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT DURING SUCH PERIOD IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF SET FORTH IN SUCH
REGISTRATION STATEMENT; PROVIDED THAT BEFORE FILING A REGISTRATION STATEMENT OR
PROSPECTUS, OR ANY AMENDMENTS OR SUPPLEMENTS THERETO IN ACCORDANCE WITH SECTIONS
6.1 OR 6.2, THE COMPANY WILL FURNISH TO COUNSEL SELECTED PURSUANT TO SECTION
6.3.3 HEREOF COPIES OF ALL DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS WILL
BE SUBJECT TO THE REVIEW OF SUCH COUNSEL;

(III)          FURNISH TO EACH SELLER OF SUCH REGISTRABLE SECURITIES SUCH NUMBER
OF COPIES OF SUCH REGISTRATION STATEMENT AND OF EACH AMENDMENT AND SUPPLEMENT
THERETO (IN EACH CASE INCLUDING ALL EXHIBITS FILED THEREWITH), SUCH NUMBER OF
COPIES

 

-21-

--------------------------------------------------------------------------------


 

OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS AND SUMMARY PROSPECTUS), IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS SUCH SELLER MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES BY SUCH SELLER;

(IV)          USE ITS BEST EFFORTS TO REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION IN SUCH JURISDICTIONS AS EACH SELLER
SHALL REASONABLY REQUEST, AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH SELLER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY SUCH
SELLER, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO
QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHERE, BUT FOR THE REQUIREMENTS OF THIS CLAUSE (IV), IT WOULD NOT BE OBLIGATED
TO BE SO QUALIFIED OR TO CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH
JURISDICTION;

(V)           NOTIFY EACH SELLER OF ANY SUCH REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE COMPANY’S BECOMING
AWARE THAT THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN
EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING, AND AT
THE REQUEST OF ANY SUCH SELLER, PREPARE AND FURNISH TO SUCH SELLER A REASONABLE
NUMBER OF COPIES OF AN AMENDED OR SUPPLEMENTAL PROSPECTUS AS MAY BE NECESSARY SO
THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES,
SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING;

(VI)          OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH ALL APPLICABLE RULES
AND REGULATIONS OF THE COMMISSION, AND MAKE AVAILABLE TO ITS SECURITY HOLDERS,
AS SOON AS REASONABLY PRACTICABLE (BUT NOT MORE THAN 18 MONTHS) AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT WHICH SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;

(VII)         (I) IF SUCH REGISTRABLE SECURITIES ARE COMMON STOCK (INCLUDING
COMMON STOCK ISSUABLE UPON CONVERSION, EXCHANGE OR EXERCISE OF ANOTHER
SECURITY), USE ITS BEST EFFORTS TO LIST SUCH REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE OR AUTHORIZE FOR QUOTATION ON EACH OTHER MARKET (INCLUDING,
IF APPLICABLE, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”)
AUTOMATED QUOTATION SYSTEM) ON WHICH THE COMMON STOCK IS THEN LISTED OR
AUTHORIZED FOR QUOTATION IF SUCH REGISTRABLE SECURITIES ARE NOT ALREADY SO
LISTED OR AUTHORIZED FOR QUOTATION; AND (II) USE ITS BEST EFFORTS TO PROVIDE A
TRANSFER AGENT AND REGISTRAR FOR SUCH REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT;

 

-22-

--------------------------------------------------------------------------------


 

(VIII)        ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM), WHICH MAY INCLUDE INDEMNIFICATION PROVISIONS IN
FAVOR OF UNDERWRITERS AND OTHER PERSONS IN ADDITION TO THE PROVISIONS OF SECTION
6.4 HEREOF, AND TAKE SUCH OTHER ACTIONS AS THE PRINCIPAL PARTICIPATING HOLDERS
OR THE UNDERWRITERS, IF ANY, REASONABLY REQUESTED IN ORDER TO EXPEDITE OR
FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES;

(IX)           OBTAIN A “COLD COMFORT” LETTER OR LETTERS FROM THE COMPANY’S
INDEPENDENT PUBLIC ACCOUNTANTS IN CUSTOMARY FORM AND COVERING MATTERS OF THE
TYPE CUSTOMARILY COVERED BY “COLD COMFORT” LETTERS AS THE PRINCIPAL
PARTICIPATING HOLDERS SHALL REASONABLY REQUEST;

(X)            MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, BY ANY MANAGING UNDERWRITER
OR UNDERWRITERS PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO SUCH
REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED
BY ANY SUCH SELLER OR ANY SUCH MANAGING UNDERWRITER(S), ALL PERTINENT FINANCIAL
AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY,
AND CAUSE ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT (SUBJECT TO
EACH PARTY REFERRED TO IN THIS CLAUSE (X) ENTERING INTO CUSTOMARY
CONFIDENTIALITY AGREEMENTS IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY);

(XI)           NOTIFY COUNSEL (SELECTED PURSUANT TO SECTION 6.3.3 HEREOF) FOR
THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT
AND THE MANAGING UNDERWRITER OR AGENT, IMMEDIATELY, AND CONFIRM THE NOTICE IN
WRITING (A) WHEN THE REGISTRATION STATEMENT, OR ANY POST-EFFECTIVE AMENDMENT TO
THE REGISTRATION STATEMENT, SHALL HAVE BECOME EFFECTIVE, OR ANY SUPPLEMENT TO
THE PROSPECTUS OR ANY AMENDMENT TO THE PROSPECTUS SHALL HAVE BEEN FILED, (B) OF
THE RECEIPT OF ANY COMMENTS FROM THE COMMISSION, (C) OF ANY REQUEST OF THE
COMMISSION TO AMEND THE REGISTRATION STATEMENT OR AMEND OR SUPPLEMENT THE
PROSPECTUS OR FOR ADDITIONAL INFORMATION, AND (D) OF THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY PRELIMINARY
PROSPECTUS, OR OF THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRATION
STATEMENT FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF THE INSTITUTION OR
THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES;

(XII)          MAKE EVERY COMMERCIALLY REASONABLE EFFORT TO PREVENT THE ISSUANCE
OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR
OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY PRELIMINARY PROSPECTUS AND,
IF ANY SUCH ORDER IS ISSUED, TO OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER AS SOON
AS PRACTICABLE;

 

-23-

--------------------------------------------------------------------------------


 

(XIII)         IF REQUESTED BY THE MANAGING UNDERWRITER OR AGENT OR ANY HOLDER
OF REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT, INCORPORATE IN
A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS THE
MANAGING UNDERWRITER OR AGENT OR SUCH HOLDER REASONABLY REQUESTS TO BE INCLUDED
THEREIN, INCLUDING, WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES BEING
SOLD BY SUCH HOLDER TO SUCH UNDERWRITER OR AGENT, THE PURCHASE PRICE BEING PAID
THEREFOR BY SUCH UNDERWRITER OR AGENT AND WITH RESPECT TO ANY OTHER TERMS OF THE
UNDERWRITTEN OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;
AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS PRACTICABLE AFTER BEING NOTIFIED OF THE MATTERS
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;

(XIV)        COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT AND THE MANAGING UNDERWRITER OR AGENT, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY
RESTRICTIVE LEGENDS) REPRESENTING SECURITIES TO BE SOLD UNDER THE REGISTRATION
STATEMENT, AND ENABLE SUCH SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS THE MANAGING UNDERWRITER OR AGENT, IF ANY, OR SUCH HOLDERS MAY
REQUEST;

(XV)         OBTAIN FOR DELIVERY TO THE HOLDERS OF REGISTRABLE SECURITIES BEING
REGISTERED AND TO THE UNDERWRITER OR AGENT AN OPINION OR OPINIONS FROM COUNSEL
FOR THE COMPANY IN CUSTOMARY FORM AND IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO SUCH HOLDERS, UNDERWRITERS OR AGENTS AND THEIR COUNSEL;

(XVI)        COOPERATE WITH EACH SELLER OF REGISTRABLE SECURITIES AND EACH
UNDERWRITER OR AGENT PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED
TO BE MADE WITH THE NASD; AND

(XVII)       USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO MAKE AVAILABLE THE
EXECUTIVE OFFICERS OF THE COMPANY TO PARTICIPATE WITH THE HOLDERS OF REGISTRABLE
SECURITIES AND ANY UNDERWRITERS IN ANY “ROAD SHOWS” THAT MAY BE REASONABLY
REQUESTED BY THE HOLDERS IN CONNECTION WITH DISTRIBUTION OF THE REGISTRABLE
SECURITIES.


6.3.3.  SELECTION OF UNDERWRITERS AND COUNSEL.  THE UNDERWRITERS AND LEGAL
COUNSEL TO BE RETAINED BY THE COMPANY IN CONNECTION WITH ANY PUBLIC OFFERING
SHALL BE SELECTED BY THE BOARD; PROVIDED THAT, IN THE CASE OF AN OFFERING
FOLLOWING A REQUEST THEREFOR UNDER SECTION 6.1.1, SUCH UNDERWRITERS AND COUNSEL
SHALL BE REASONABLY ACCEPTABLE TO THE PRINCIPAL PARTICIPATING HOLDERS.  IN
CONNECTION WITH ANY REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO SECTIONS
6.1 AND 6.2 HEREOF, THE PRINCIPAL PARTICIPATING HOLDERS MAY SELECT ONE COUNSEL
TO REPRESENT ALL HOLDERS OF REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE COUNSEL SELECTED AS PROVIDED ABOVE
IS ALSO ACTING AS COUNSEL TO THE COMPANY IN


 


-24-

--------------------------------------------------------------------------------



 


CONNECTION WITH SUCH REGISTRATION, THE REMAINING HOLDERS SHALL BE ENTITLED TO
SELECT ONE ADDITIONAL COUNSEL TO REPRESENT, AT SUCH HOLDERS’ EXPENSE, ALL SUCH
REMAINING HOLDERS.


6.3.4.  HOLDER LOCK-UP.  IN CONNECTION WITH EACH UNDERWRITTEN PUBLIC OFFERING
EACH HOLDER AGREES TO BECOME BOUND BY AND TO EXECUTE AND DELIVER SUCH LOCK-UP
AGREEMENT WITH THE UNDERWRITER(S) OF SUCH PUBLIC OFFERING RESTRICTING SUCH
HOLDER’S RIGHT TO (A) TRANSFER, DIRECTLY OR INDIRECTLY, ANY SHARES OF COMMON
STOCK OR ANY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR SUCH
COMMON STOCK OR (B) ENTER INTO ANY SWAP OR OTHER ARRANGEMENT THAT TRANSFERS TO
ANOTHER ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF COMMON STOCK, AS IS
ENTERED INTO BY THE PRINCIPAL PARTICIPATING HOLDERS WITH THE UNDERWRITER(S) OF
SUCH PUBLIC OFFERING (THE “PRINCIPAL LOCK-UP AGREEMENT”); PROVIDED, HOWEVER,
THAT NO HOLDER SHALL BE REQUIRED TO ENTER INTO A LOCK-UP AGREEMENT COVERING A
PERIOD OF GREATER THAN 90 DAYS (180 DAYS IN THE CASE OF THE INITIAL PUBLIC
OFFERING) FOLLOWING THE EFFECTIVENESS OF THE RELATED REGISTRATION STATEMENT. 
NOTWITHSTANDING THE FOREGOING, SUCH LOCK-UP AGREEMENT SHALL NOT APPLY TO (I)
TRANSACTIONS RELATING TO SHARES OF COMMON STOCK OR OTHER SECURITIES ACQUIRED IN
OPEN MARKET TRANSACTIONS AFTER THE COMPLETION OF THE INITIAL PUBLIC OFFERING,
(II) TRANSFERS TO PERMITTED TRANSFEREES OF SUCH HOLDER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, (III) CONVERSIONS OF SHARES OF STOCK INTO OTHER CLASSES
OF STOCK WITHOUT CHANGE OF HOLDER AND (IV) DURING THE PERIOD PRECEDING THE
EXECUTION OF THE UNDERWRITING AGREEMENT, TRANSFERS TO A CHARITABLE ORGANIZATION
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


6.3.5.  COMPANY LOCK-UP.  IF ANY REGISTRATION PURSUANT TO SECTION 6.1 OF THIS
AGREEMENT SHALL BE IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING, THE
COMPANY AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ANY COMMON STOCK
OF THE COMPANY (OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE
FOR COMMON STOCK) (IN EACH CASE, OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC
OFFERING AND OTHER THAN PURSUANT TO A REGISTRATION ON FORM S-4 OR S-8) FOR ITS
OWN ACCOUNT, WITHIN 90 DAYS (OR SUCH SHORTER PERIOD AS THE MANAGING UNDERWRITERS
MAY REQUIRE) AFTER, THE EFFECTIVE DATE OF SUCH REGISTRATION (EXCEPT AS PART OF
SUCH REGISTRATION).


6.3.6.  OTHER AGREEMENTS.  THE COMPANY COVENANTS AND AGREES THAT, SO LONG AS ANY
PERSON HOLDS ANY REGISTRABLE SECURITIES IN RESPECT OF WHICH ANY REGISTRATION
RIGHTS PROVIDED FOR IN SECTION 6.1 OF THIS AGREEMENT REMAIN IN EFFECT, THE
COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, GRANT TO ANY PERSON OR AGREE TO OR
OTHERWISE BECOME OBLIGATED IN RESPECT OF (I) RIGHTS OF REGISTRATION IN THE
NATURE OR SUBSTANTIALLY IN THE NATURE OF THOSE SET FORTH IN SECTION 6.1 OF THIS
AGREEMENT THAT WOULD HAVE PRIORITY OVER THE REGISTRABLE SECURITIES WITH RESPECT
TO THE INCLUSION OF SUCH SECURITIES IN ANY REGISTRATION OR (II) DEMAND
REGISTRATION RIGHTS EXERCISABLE PRIOR TO SUCH TIME AS THE INVESTORS CAN FIRST
EXERCISE THEIR RIGHTS UNDER SECTION 6.1.


6.4.          INDEMNIFICATION AND CONTRIBUTION.


6.4.1.  INDEMNITIES OF THE COMPANY.  IN THE EVENT OF ANY REGISTRATION OF ANY
REGISTRABLE SECURITIES OR OTHER DEBT OR EQUITY SECURITIES OF THE COMPANY OR ANY
OF


 


-25-

--------------------------------------------------------------------------------



 


ITS SUBSIDIARIES UNDER THE SECURITIES ACT PURSUANT TO THIS SECTION 6 OR
OTHERWISE, AND IN CONNECTION WITH ANY REGISTRATION STATEMENT OR ANY OTHER
DISCLOSURE DOCUMENT PRODUCED BY OR ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES INCLUDING REPORTS REQUIRED AND OTHER DOCUMENTS FILED UNDER THE
EXCHANGE ACT, AND OTHER DOCUMENTS PURSUANT TO WHICH ANY DEBT OR EQUITY
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE SOLD (WHETHER OR NOT
FOR THE ACCOUNT OF THE COMPANY OR ITS SUBSIDIARIES), THE COMPANY WILL, AND
HEREBY DOES, AND WILL CAUSE EACH OF ITS SUBSIDIARIES, JOINTLY AND SEVERALLY, TO
INDEMNIFY AND HOLD HARMLESS EACH HOLDER OF REGISTRABLE SECURITIES, ANY PERSON
WHO IS OR MIGHT BE DEEMED TO BE A CONTROLLING PERSON OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT, THEIR RESPECTIVE DIRECT AND INDIRECT PARTNERS,
ADVISORY BOARD MEMBERS, DIRECTORS, OFFICERS, TRUSTEES, MEMBERS AND SHAREHOLDERS,
AND EACH OTHER PERSON, IF ANY, WHO CONTROLS ANY SUCH HOLDER OR ANY SUCH
CONTROLLING PERSON WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT (EACH SUCH PERSON BEING REFERRED TO HEREIN AS A
“COVERED PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS OR PROCEEDINGS IN RESPECT THEREOF), JOINT OR SEVERAL, TO WHICH SUCH
COVERED PERSON MAY BE OR BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE
ACT, ANY OTHER SECURITIES OR OTHER LAW OF ANY JURISDICTION, THE COMMON LAW OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR
PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED OR
INCORPORATED BY REFERENCE IN ANY REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS INCLUDED THEREIN, OR ANY
RELATED SUMMARY PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY
DOCUMENT INCORPORATED BY REFERENCE THEREIN, OR ANY OTHER SUCH DISCLOSURE
DOCUMENT (INCLUDING REPORTS AND OTHER DOCUMENTS FILED UNDER THE EXCHANGE ACT AND
ANY DOCUMENT INCORPORATED BY REFERENCE THEREIN) OR OTHER DOCUMENT OR REPORT,
(II) ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANY FEDERAL, STATE, FOREIGN OR COMMON LAW RULE OR REGULATION
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES AND RELATING TO ACTION OR
INACTION IN CONNECTION WITH ANY SUCH REGISTRATION, DISCLOSURE DOCUMENT OR OTHER
DOCUMENT OR REPORT, AND WILL REIMBURSE SUCH COVERED PERSON FOR ANY LEGAL OR ANY
OTHER EXPENSES INCURRED BY IT IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION OR PROCEEDING; PROVIDED, HOWEVER,
THAT NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL BE LIABLE TO ANY
COVERED PERSON IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY, ACTION OR PROCEEDING ARISES OUT OF OR IS BASED UPON AN UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN
SUCH REGISTRATION STATEMENT, ANY SUCH PRELIMINARY PROSPECTUS, FINAL PROSPECTUS,
SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT, INCORPORATED DOCUMENT OR OTHER SUCH
DISCLOSURE DOCUMENT OR OTHER DOCUMENT OR REPORT, IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY OR TO ANY OF ITS
SUBSIDIARIES THROUGH AN INSTRUMENT DULY EXECUTED BY SUCH COVERED PERSON
SPECIFICALLY STATING THAT IT IS FOR USE IN THE PREPARATION THEREOF.  THE
INDEMNITIES OF THE COMPANY AND OF ITS SUBSIDIARIES CONTAINED IN THIS
SECTION 6.4.1 SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY


 


-26-

--------------------------------------------------------------------------------



 


INVESTIGATION MADE BY OR ON BEHALF OF SUCH COVERED PERSON AND SHALL SURVIVE ANY
TRANSFER OF SECURITIES OR ANY TERMINATION OF THIS AGREEMENT.


6.4.2.  INDEMNITIES TO THE COMPANY.  SUBJECT TO SECTION 6.4.4, THE COMPANY AND
ANY OF ITS SUBSIDIARIES MAY REQUIRE, AS A CONDITION TO INCLUDING ANY SECURITIES
IN ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS SECTION 6, THAT THE COMPANY
AND ANY OF ITS SUBSIDIARIES SHALL HAVE RECEIVED AN UNDERTAKING SATISFACTORY TO
IT FROM THE PROSPECTIVE SELLER OF SUCH SECURITIES, SEVERALLY AND NOT JOINTLY, TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ANY OF ITS SUBSIDIARIES, EACH
DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EACH OFFICER OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES WHO SHALL SIGN SUCH REGISTRATION STATEMENT AND EACH
OTHER PERSON (OTHER THAN SUCH SELLER), IF ANY, WHO CONTROLS THE COMPANY AND ANY
OF ITS SUBSIDIARIES WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT AND EACH OTHER PROSPECTIVE SELLER OF SUCH
SECURITIES WITH RESPECT TO ANY STATEMENT IN OR OMISSION FROM SUCH REGISTRATION
STATEMENT, ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS
INCLUDED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY OTHER
DISCLOSURE DOCUMENT (INCLUDING REPORTS AND OTHER DOCUMENTS FILED UNDER THE
EXCHANGE ACT OR ANY DOCUMENT INCORPORATED THEREIN) OR OTHER DOCUMENT OR REPORT,
IF SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES THROUGH
AN INSTRUMENT EXECUTED BY SUCH SELLER SPECIFICALLY STATING THAT IT IS FOR USE IN
THE PREPARATION OF SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL
PROSPECTUS, SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT, INCORPORATED DOCUMENT
OR OTHER DOCUMENT OR REPORT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE COMPANY, ANY
OF ITS SUBSIDIARIES OR ANY SUCH DIRECTOR, OFFICER OR CONTROLLING PERSON AND
SHALL SURVIVE ANY TRANSFER OF SECURITIES OR ANY TERMINATION OF THIS AGREEMENT.


6.4.3.  CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTIONS 6.4.1
OR 6.4.2 HEREOF IS UNAVAILABLE TO A PARTY THAT WOULD HAVE BEEN ENTITLED TO
INDEMNIFICATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 6.4 (AN
“INDEMNITEE”) IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) REFERRED TO THEREIN, THEN EACH PARTY
THAT WOULD HAVE BEEN AN INDEMNIFYING PARTY THEREUNDER SHALL, SUBJECT TO SECTION
6.4.4 AND IN LIEU OF INDEMNIFYING SUCH INDEMNITEE, CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE BY SUCH INDEMNITEE AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY ON THE
ONE HAND AND SUCH INDEMNITEE ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS OR PROCEEDINGS IN RESPECT THEREOF).  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY SUCH INDEMNIFYING PARTY OR
SUCH INDEMNITEE AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
THE


 


-27-

--------------------------------------------------------------------------------



 


PARTIES AGREE THAT IT WOULD NOT BE JUST OR EQUITABLE IF CONTRIBUTION PURSUANT TO
THIS SECTION 6.4.3 WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD
OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THE PRECEDING SENTENCE.  THE AMOUNT PAID OR PAYABLE BY A
CONTRIBUTING PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) REFERRED TO ABOVE IN THIS
SECTION 6.4.3 SHALL INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
SUCH INDEMNITEE IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR
CLAIM.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


6.4.4.  LIMITATION ON LIABILITY OF HOLDERS OF REGISTRABLE SECURITIES.  THE
LIABILITY OF EACH HOLDER OF REGISTRABLE SECURITIES IN RESPECT OF ANY
INDEMNIFICATION OR CONTRIBUTION OBLIGATION OF SUCH HOLDER ARISING UNDER THIS
SECTION 6.4 SHALL NOT IN ANY EVENT EXCEED AN AMOUNT EQUAL TO THE NET PROCEEDS TO
SUCH HOLDER (AFTER DEDUCTION OF ALL UNDERWRITERS’ DISCOUNTS AND COMMISSIONS)
FROM THE DISPOSITION OF THE REGISTRABLE SECURITIES DISPOSED OF BY SUCH HOLDER
PURSUANT TO SUCH REGISTRATION.


6.4.5.  INDEMNIFICATION PROCEDURES.  PROMPTLY AFTER RECEIPT BY AN INDEMNITEE OF
WRITTEN NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING WITH RESPECT TO
WHICH A CLAIM FOR INDEMNIFICATION MAY BE MADE PURSUANT TO THIS SECTION 6.4, SUCH
INDEMNITEE WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST AN
INDEMNIFYING PARTY, GIVE WRITTEN NOTICE TO THE LATTER OF THE COMMENCEMENT OF
SUCH ACTION OR PROCEEDING; PROVIDED THAT THE FAILURE OF THE INDEMNITEE TO GIVE
NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
OBLIGATIONS UNDER THIS SECTION 6.4, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS MATERIALLY PREJUDICED BY SUCH FAILURE TO GIVE NOTICE.  IN CASE ANY SUCH
ACTION OR PROCEEDING IS BROUGHT AGAINST AN INDEMNITEE, THE INDEMNIFYING PARTY
WILL BE ENTITLED TO PARTICIPATE IN AND TO ASSUME THE DEFENSE THEREOF (AT ITS
EXPENSE), JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED TO THE
EXTENT THAT IT MAY WISH, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNITEE, AND AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNITEE OF
ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT
BE LIABLE TO SUCH INDEMNITEE FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY
INCURRED BY THE LATTER IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN
REASONABLE COSTS OF INVESTIGATION AND SHALL HAVE NO LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNITEE WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING, IF IN
SUCH INDEMNITEE’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNITEE AND THE INDEMNIFYING PARTIES MAY EXIST IN RESPECT OF SUCH ACTION OR
PROCEEDING OR THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF ANY SUCH
ACTION OR PROCEEDING WITHIN A REASONABLE TIME AFTER NOTICE OF COMMENCEMENT, THE
INDEMNITEE SHALL HAVE THE RIGHT TO ASSUME OR CONTINUE ITS OWN DEFENSE AND THE
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY REASONABLE EXPENSES THEREFOR, BUT IN
NO EVENT WILL BEAR THE EXPENSES FOR MORE THAN ONE FIRM OF COUNSEL FOR ALL
INDEMNITEES IN EACH JURISDICTION WHO SHALL BE APPROVED BY THE PRINCIPAL
PARTICIPATING HOLDERS IN THE REGISTRATION IN RESPECT OF WHICH SUCH
INDEMNIFICATION IS SOUGHT.  NO INDEMNIFYING PARTY


 


-28-

--------------------------------------------------------------------------------



 


WILL SETTLE ANY ACTION OR PROCEEDING OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE, UNLESS SUCH SETTLEMENT OR
JUDGMENT (I) INCLUDES AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE
CLAIMANT OR PLAINTIFF OF A RELEASE TO SUCH INDEMNITEE FROM ALL LIABILITY IN
RESPECT OF SUCH ACTION OR PROCEEDING AND (II) DOES NOT INVOLVE THE IMPOSITION OF
EQUITABLE REMEDIES OR THE IMPOSITION OF ANY OBLIGATIONS ON SUCH INDEMNITEE AND
DOES NOT OTHERWISE ADVERSELY AFFECT SUCH INDEMNITEE, OTHER THAN AS A RESULT OF
THE IMPOSITION OF FINANCIAL OBLIGATIONS FOR WHICH SUCH INDEMNITEE WILL BE
INDEMNIFIED HEREUNDER.


6.5.          PERMITTED ASSIGNEES.


6.5.1.  PIGGYBACK REGISTRATION RIGHTS.  THE RIGHTS OF A HOLDER OF REGISTRABLE
SECURITIES TO CAUSE THE COMPANY TO REGISTER ITS REGISTRABLE SECURITIES PURSUANT
TO SECTION 6.2 MAY BE ASSIGNED (BUT ONLY WITH ALL RELATED OBLIGATIONS AS SET
FORTH BELOW) IN A TRANSFER EFFECTED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO: (A) AN AFFILIATE OF SUCH HOLDER, (B) A CHARITABLE ORGANIZATION OR
(C) ANY OTHER TRANSFEREE THAT IN THE CASE OF THIS CLAUSE (C) ACQUIRES SHARES OF
REGISTRABLE SECURITIES EITHER (I) FOR CONSIDERATION OF AT LEAST $10,000,000 OR
(II) HAVING A THEN FAIR MARKET VALUE (DETERMINED IN GOOD FAITH BY THE BOARD) OF
AT LEAST $10,000,000 (THE TRANSFEREES IN CLAUSES (A) THROUGH (C) EACH A
“PERMITTED PIGGYBACK ASSIGNEE”).  WITHOUT PREJUDICE TO ANY OTHER OR SIMILAR
CONDITIONS IMPOSED HEREUNDER WITH RESPECT TO ANY SUCH TRANSFER, NO ASSIGNMENT
PERMITTED UNDER THE TERMS OF THIS SECTION 6.5.1 SHALL BE EFFECTIVE UNLESS THE
PERMITTED PIGGYBACK ASSIGNEE, IF NOT A STOCKHOLDER, HAS DELIVERED TO THE COMPANY
A WRITTEN ACKNOWLEDGMENT AND AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRABLE SECURITIES IN RESPECT OF WHICH
SUCH ASSIGNMENT IS MADE SHALL BE DEEMED OTHER HOLDER SHARES AND SHALL BE SUBJECT
TO ALL OF THE PROVISIONS OF THIS AGREEMENT RELATING TO OTHER HOLDER SHARES AND
THAT SUCH PERMITTED PIGGYBACK ASSIGNEE SHALL BE BOUND BY, AND SHALL BE AN OTHER
HOLDER PARTY TO, THIS AGREEMENT AND THE HOLDER OF OTHER HOLDER SHARES
HEREUNDER.  A TRANSFEREE TO WHOM RIGHTS ARE TRANSFERRED PURSUANT TO THIS
SECTION 6.5.1 MAY NOT AGAIN TRANSFER SUCH RIGHTS TO ANY PERSON, OTHER THAN AS
PROVIDED IN THIS SECTION 6.5.1.


7.     COVENANTS.


7.1.          RESERVED.


7.2.          CONFIDENTIALITY.  EACH HOLDER OF SHARES AGREES THAT IT WILL KEEP
CONFIDENTIAL AND WILL NOT DISCLOSE, DIVULGE OR USE FOR ANY PURPOSE, OTHER THAN
TO MONITOR ITS INVESTMENT IN THE COMPANY AND ITS SUBSIDIARIES, ANY CONFIDENTIAL
INFORMATION OBTAINED FROM THE COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT,
UNLESS SUCH CONFIDENTIAL INFORMATION (I) IS KNOWN OR BECOMES KNOWN TO THE PUBLIC
IN GENERAL (OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 7.2 BY SUCH
HOLDER OR ITS AFFILIATES), (II) IS OR HAS BEEN INDEPENDENTLY DEVELOPED OR
CONCEIVED BY SUCH HOLDER WITHOUT USE OF THE COMPANY’S CONFIDENTIAL INFORMATION
OR (III) IS OR HAS BEEN MADE KNOWN OR DISCLOSED TO SUCH HOLDER BY A THIRD PARTY
(OTHER THAN AN AFFILIATE OF SUCH HOLDER) WITHOUT A BREACH OF ANY OBLIGATION OF
CONFIDENTIALITY SUCH THIRD PARTY MAY HAVE TO THE COMPANY THAT IS KNOWN TO SUCH
HOLDER; PROVIDED, HOWEVER, THAT A HOLDER MAY DISCLOSE CONFIDENTIAL INFORMATION
(A) TO ITS


 


-29-

--------------------------------------------------------------------------------



 


ATTORNEYS, ACCOUNTANTS, CONSULTANTS, AND OTHER PROFESSIONALS TO THE EXTENT
NECESSARY TO OBTAIN THEIR SERVICES IN CONNECTION WITH MONITORING ITS INVESTMENT
IN THE COMPANY, (B) TO ANY PROSPECTIVE PURCHASER OF ANY SHARES FROM SUCH HOLDER
AS LONG AS SUCH PROSPECTIVE PURCHASER AGREES TO BE BOUND BY THE PROVISIONS OF
THIS SECTION 7.2, (C) TO ANY AFFILIATE, PARTNER OR MEMBER OF SUCH HOLDER IN THE
ORDINARY COURSE OF BUSINESS, OR (D) AS MAY OTHERWISE BE REQUIRED BY LAW,
PROVIDED THAT SUCH HOLDER TAKES REASONABLE STEPS TO MINIMIZE THE EXTENT OF ANY
SUCH REQUIRED DISCLOSURE; AND PROVIDED, FURTHER, HOWEVER, THAT THE ACTS AND
OMISSIONS OF ANY PERSON TO WHOM SUCH HOLDER MAY DISCLOSE CONFIDENTIAL
INFORMATION PURSUANT TO CLAUSES (A) THROUGH (C) OF THE PRECEDING PROVISO SHALL
BE ATTRIBUTABLE TO SUCH HOLDER FOR PURPOSES OF DETERMINING SUCH HOLDER’S
COMPLIANCE WITH THIS SECTION 7.2.  EACH OF THE PARTIES HERETO ACKNOWLEDGE THAT
THE HOLDERS OF SHARES MAY REVIEW THE BUSINESS PLANS AND RELATED PROPRIETARY
INFORMATION OF MANY ENTERPRISES, INCLUDING ENTERPRISES WHICH MAY HAVE PRODUCTS
OR SERVICES WHICH COMPETE DIRECTLY OR INDIRECTLY WITH THOSE OF THE COMPANY. 
NOTHING IN THIS SECTION 7.2 SHALL PRECLUDE OR IN ANY WAY RESTRICT THE HOLDERS OF
SHARES OR THEIR AFFILIATES FROM INVESTING OR PARTICIPATING IN ANY PARTICULAR
ENTERPRISE, OR TRADING IN THE SECURITIES THEREOF, WHETHER OR NOT SUCH ENTERPRISE
HAS PRODUCTS OR SERVICES THAT COMPETE WITH THOSE OF THE COMPANY.


7.3.          DIRECTORS’ AND OFFICERS’ INSURANCE.  THE COMPANY SHALL PURCHASE,
WITHIN A REASONABLE PERIOD FOLLOWING THE CLOSING, AND MAINTAIN FOR SUCH PERIODS
AS THE BOARD SHALL IN GOOD FAITH DETERMINE, AT ITS EXPENSE, INSURANCE IN AN
AMOUNT DETERMINED IN GOOD FAITH BY THE BOARD TO BE APPROPRIATE, ON BEHALF OF ANY
PERSON WHO AFTER THE CLOSING IS OR WAS A DIRECTOR OR OFFICER OF THE COMPANY, OR
IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, INCLUDING ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY, AGAINST
ANY EXPENSE, LIABILITY OR LOSS ASSERTED AGAINST SUCH PERSON AND INCURRED BY SUCH
PERSON IN ANY SUCH CAPACITY, OR ARISING OUT OF SUCH PERSON’S STATUS AS SUCH,
SUBJECT TO CUSTOMARY EXCLUSIONS.  THE PROVISIONS OF THIS SECTION 7.3 SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.


8.     REMEDIES.


8.1.          GENERALLY.  THE PARTIES SHALL HAVE ALL REMEDIES AVAILABLE AT LAW,
IN EQUITY OR OTHERWISE IN THE EVENT OF ANY BREACH OR VIOLATION OF THIS AGREEMENT
OR ANY DEFAULT HEREUNDER.  THE PARTIES ACKNOWLEDGE AND AGREE THAT IN THE EVENT
OF ANY BREACH OF THIS AGREEMENT, IN ADDITION TO ANY OTHER REMEDIES WHICH MAY BE
AVAILABLE, EACH OF THE PARTIES HERETO SHALL BE ENTITLED TO SPECIFIC PERFORMANCE
OF THE OBLIGATIONS OF THE OTHER PARTIES HERETO AND, IN ADDITION, TO SUCH OTHER
EQUITABLE REMEDIES (INCLUDING PRELIMINARY OR TEMPORARY RELIEF) AS MAY BE
APPROPRIATE IN THE CIRCUMSTANCES.


8.2.          DEPOSIT.  WITHOUT LIMITING THE GENERALITY OF SECTION 8.1, IF ANY
HOLDER OF SHARES FAILS TO DELIVER TO THE PURCHASER THEREOF THE CERTIFICATE OR
CERTIFICATES EVIDENCING SHARES TO BE SOLD PURSUANT TO SECTION 4, SUCH PURCHASER
MAY, AT ITS OPTION, IN ADDITION TO ALL OTHER REMEDIES IT MAY HAVE, DEPOSIT THE
PURCHASE PRICE FOR SUCH SHARES WITH ANY NATIONAL BANK OR TRUST COMPANY HAVING
COMBINED CAPITAL, SURPLUS AND UNDIVIDED PROFITS IN EXCESS OF ONE HUNDRED MILLION
DOLLARS ($100,000,000) (THE “ESCROW AGENT”) AND THE COMPANY SHALL  CANCEL ON ITS
BOOKS THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES AND THEREUPON ALL
OF SUCH HOLDER’S RIGHTS IN AND TO SUCH SHARES SHALL TERMINATE.  THEREAFTER, UPON
DELIVERY TO SUCH PURCHASER BY SUCH HOLDER OF THE


 


-30-

--------------------------------------------------------------------------------



 


CERTIFICATE OR CERTIFICATES EVIDENCING SUCH SHARES (DULY ENDORSED, OR WITH STOCK
POWERS DULY ENDORSED, FOR TRANSFER, WITH SIGNATURE GUARANTEED, FREE AND CLEAR OF
ANY LIENS OR ENCUMBRANCES, AND WITH ANY TRANSFER TAX STAMPS AFFIXED), SUCH
PURCHASER SHALL INSTRUCT THE ESCROW AGENT TO DELIVER THE PURCHASE PRICE (WITHOUT
ANY INTEREST FROM THE DATE OF THE CLOSING TO THE DATE OF SUCH DELIVERY, ANY SUCH
INTEREST TO ACCRUE TO SUCH PURCHASER) TO SUCH HOLDER.


9.     LEGENDS.


9.1.          RESTRICTIVE LEGEND.  EACH CERTIFICATE REPRESENTING SHARES SHALL
HAVE THE FOLLOWING LEGEND ENDORSED CONSPICUOUSLY THEREUPON:

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE
PARTY, A COPY OF WHICH MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR
OBTAINED FROM THE ISSUER WITHOUT CHARGE.”

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

 


9.2.          1933 ACT LEGENDS.  EACH CERTIFICATE REPRESENTING SHARES SHALL HAVE
THE FOLLOWING LEGEND ENDORSED CONSPICUOUSLY THEREUPON:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE TRANSFER OR
AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED.”


9.3.          STOP TRANSFER INSTRUCTION.  THE COMPANY WILL INSTRUCT ANY TRANSFER
AGENT NOT TO REGISTER THE TRANSFER OF ANY SHARES UNTIL THE CONDITIONS SPECIFIED
IN THE FOREGOING LEGENDS AND THIS AGREEMENT ARE SATISFIED.


9.4.          TERMINATION OF 1933 ACT LEGEND.  THE REQUIREMENT IMPOSED BY
SECTION 9.2 HEREOF SHALL CEASE AND TERMINATE AS TO ANY PARTICULAR SHARES (A)
WHEN, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY, SUCH
LEGEND IS NO LONGER REQUIRED IN ORDER TO ASSURE COMPLIANCE BY THE COMPANY WITH
THE SECURITIES ACT OR (B) WHEN SUCH SHARES HAVE BEEN EFFECTIVELY REGISTERED
UNDER THE SECURITIES ACT OR TRANSFERRED PURSUANT TO RULE 144.  WHEREVER (X) SUCH
REQUIREMENT SHALL CEASE AND TERMINATE AS TO ANY SHARES OR (Y) SUCH SHARES SHALL
BE TRANSFERABLE UNDER PARAGRAPH (K) OF RULE 144, THE HOLDER THEREOF SHALL BE
ENTITLED TO RECEIVE FROM


 


-31-

--------------------------------------------------------------------------------



 


THE COMPANY, WITHOUT EXPENSE, NEW CERTIFICATES NOT BEARING THE LEGEND SET FORTH
IN SECTION 9.2 HEREOF.


10.  AMENDMENT, TERMINATION, ETC.


10.1.        ORAL MODIFICATIONS.  THIS AGREEMENT MAY NOT BE ORALLY AMENDED,
MODIFIED, EXTENDED OR TERMINATED, NOR SHALL ANY ORAL WAIVER OF ANY OF ITS TERMS
BE EFFECTIVE.


10.2.        WRITTEN MODIFICATIONS.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
EXTENDED OR TERMINATED, AND THE PROVISIONS HEREOF MAY BE WAIVED, ONLY BY AN
AGREEMENT IN WRITING SIGNED BY THE COMPANY AND HOLDERS OF A MAJORITY IN INTEREST
OF THE SHARES; PROVIDED, HOWEVER, THAT:

(A)           THE CONSENT OF EACH OF THE INVESTOR GROUPS SHALL BE REQUIRED FOR
ANY AMENDMENT, MODIFICATION, EXTENSION, TERMINATION OR WAIVER (AN “AMENDMENT”)
OF THE PROVISIONS OF SECTION 2, SECTION 10.3, SECTION 12.8 OR THIS CLAUSE (A) OF
SECTION 10.2; PROVIDED, HOWEVER, THAT SUCH CONSENT SHALL NOT BE REQUIRED FOR ANY
AMENDMENT OF THE PROVISIONS OF SECTION 2 ADOPTED WITH THE CONSENT OF A MAJORITY
OF THE ENTIRE BOARD AND THE REQUISITE STOCKHOLDER MAJORITY (I) IN CONNECTION
WITH THE CONSUMMATION OF, OR AT ANY TIME FOLLOWING, AN INITIAL PUBLIC OFFERING,
OTHER THAN AN AMENDMENT OF THE PROVISIONS OF SECTION 2.1.1, SECTION 2.1.2
(EXCLUDING AMENDMENTS TO THE EXTENT RELATING TO THE INDEPENDENT DIRECTORS),
SECTION 2.1.3, SECTION 2.1.4 OR SECTION 2.10, OR ANY RELATED PROVISIONS OF
SECTION 2.2 OR SECTION 2.3, OR (II) IN CONNECTION WITH ANY TRANSACTION DESCRIBED
IN SECTION 2.4.5 OR 2.4.6 OF THE ORIGINAL AGREEMENT THAT HAS BEEN APPROVED BY A
MAJORITY OF THE ENTIRE BOARD AND THE REQUISITE STOCKHOLDER MAJORITY, TO THE
EXTENT SUCH AMENDMENT DOES NO MORE THAN INCREASE THE NUMBER OF DIRECTORS OF THE
COMPANY AND/OR EXTEND BOARD DESIGNATION RIGHTS TO ANY PERSON RELATED TO SUCH
TRANSACTION OTHER THAN A MEMBER OF AN INVESTOR GROUP OR ITS AFFILIATES;

(B)           THE CONSENT OF EACH OF THE INVESTOR GROUPS SHALL BE REQUIRED FOR
ANY AMENDMENT OF THE PROVISIONS OF SECTION 4.1, SECTION 4.6, ANY RELATED
PROVISIONS OF SECTION 3.1.5 OR SECTION 4.3 OR THIS CLAUSE (B) OF SECTION 10.2;

(C)           RESERVED;

(D)           THE CONSENT OF ANY INVESTOR GROUP SHALL BE REQUIRED FOR ANY
AMENDMENT THAT DISCRIMINATES AGAINST SUCH INVESTOR GROUP AS SUCH UNDER THIS
AGREEMENT;

(E)           THE CONSENT OF THE REQUISITE STOCKHOLDER MAJORITY SHALL BE
REQUIRED FOR ANY AMENDMENT THAT DISCRIMINATES AGAINST THE PRINCIPAL INVESTOR
GROUPS AS SUCH UNDER THIS AGREEMENT;

(F)            RESERVED;

 

-32-

--------------------------------------------------------------------------------


 

(G)           THE CONSENT OF THE HOLDERS OF A MAJORITY IN INTEREST OF THE
MANAGEMENT SHARES SHALL BE REQUIRED FOR ANY AMENDMENT THAT DISCRIMINATES AGAINST
THE HOLDERS OF MANAGEMENT SHARES AS SUCH UNDER THIS AGREEMENT;

(H)           THE CONSENT OF THE HOLDERS OF A MAJORITY IN INTEREST OF THE OTHER
HOLDER SHARES SHALL BE REQUIRED FOR ANY AMENDMENT THAT DISCRIMINATES AGAINST THE
HOLDERS OF OTHER HOLDER SHARES AS SUCH UNDER THIS AGREEMENT;

(I)            THE CONSENT OF ANY PARTY SHALL BE REQUIRED FOR ANY AMENDMENT THAT
DISCRIMINATES AGAINST SUCH PARTY; AND

(J)            THE BOARD MAY IN ITS DISCRETION FROM TIME TO TIME PERMIT OR
REQUIRE ANY EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES TO JOIN THIS AGREEMENT
AS A MANAGER, AND NO CONSENT OF ANY STOCKHOLDER OR OTHER PARTY HERETO SHALL BE
REQUIRED TO EFFECT SUCH AN AMENDMENT.

EACH SUCH AMENDMENT SHALL BE BINDING UPON EACH PARTY HERETO AND EACH HOLDER OF
SHARES OR OTHER HOLDER SHARES SUBJECT HERETO.   IN ADDITION, EACH PARTY HERETO
AND EACH HOLDER OF SHARES OR OTHER HOLDER SHARES SUBJECT HERETO MAY WAIVE ANY
RIGHT HEREUNDER BY AN INSTRUMENT IN WRITING SIGNED BY SUCH PARTY OR HOLDER.  TO
THE EXTENT THE AMENDMENT OF ANY SECTION OF THIS AGREEMENT WOULD REQUIRE A
SPECIFIC CONSENT PURSUANT THIS SECTION 10.2, ANY AMENDMENT TO THE DEFINITIONS
USED IN SUCH SECTION SHALL ALSO REQUIRE THE SPECIFIED CONSENT.


10.3.        WITHDRAWAL FROM AGREEMENT.  ANY HOLDER OF SHARES OR OTHER HOLDER
SHARES (OTHER THAN A HOLDER OF MANAGEMENT SHARES) THAT, TOGETHER WITH ITS
AFFILIATES, HOLDS LESS THAN FIVE PERCENT (5%) OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK MAY ELECT (ON BEHALF OF ITSELF AND ITS AFFILIATES (COLLECTIVELY,
THE “WITHDRAWING HOLDERS”)), BY WRITTEN NOTICE TO THE OTHER PARTIES HERETO, TO
WITHDRAW FROM THIS AGREEMENT AND THEREBY TERMINATE THIS AGREEMENT AS TO THE
WITHDRAWING HOLDERS.  FROM THE DATE OF DELIVERY OF SUCH WITHDRAWAL NOTICE, THE
WITHDRAWING HOLDERS SHALL CEASE TO BE PARTIES TO THIS AGREEMENT AND SHALL NO
LONGER BE SUBJECT TO THE OBLIGATIONS OF THIS AGREEMENT OR HAVE RIGHTS UNDER THIS
AGREEMENT, AND THE SHARES OR OTHER HOLDER SHARES HELD BY THE WITHDRAWING HOLDERS
SHALL CONCLUSIVELY BE DEEMED THEREAFTER NOT TO BE SHARES OR OTHER HOLDER SHARES,
AS THE CASE MAY BE, UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
WITHDRAWING HOLDERS, IF THEY CONSTITUTE AN INVESTOR GROUP, SHALL CAUSE THE
RESIGNATION OF ANY INVESTOR DIRECTORS DESIGNATED BY SUCH INVESTOR GROUP;
PROVIDED, FURTHER, THAT THE WITHDRAWING HOLDERS SHALL NONETHELESS BE OBLIGATED
UNDER SECTION 6.3.4 WITH RESPECT TO ANY PENDING UNDERWRITTEN OFFERING TO THE
SAME EXTENT THAT THEY WOULD HAVE BEEN OBLIGATED IF THEY HAD NOT WITHDRAWN; AND
PROVIDED, FURTHER, THAT THE RIGHTS AND OBLIGATIONS OF SUCH WITHDRAWING HOLDERS
UNDER SECTION 6.4 SHALL SURVIVE SUCH WITHDRAWAL.


10.4.        EFFECT OF TERMINATION.  NO TERMINATION UNDER THIS AGREEMENT SHALL
RELIEVE ANY PERSON OF LIABILITY FOR BREACH PRIOR TO TERMINATION.


 


-33-

--------------------------------------------------------------------------------



 


11.  DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT:


11.1.        CERTAIN MATTERS OF CONSTRUCTION.  IN ADDITION TO THE DEFINITIONS
REFERRED TO OR SET FORTH BELOW IN THIS SECTION 11:

(I)            THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER” AND WORDS OF SIMILAR
IMPORT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR PROVISION OF THIS AGREEMENT, AND REFERENCE TO A PARTICULAR SECTION OF
THIS AGREEMENT SHALL INCLUDE ALL SUBSECTIONS THEREOF;

(II)           THE WORD “INCLUDING” SHALL MEAN INCLUDING, WITHOUT LIMITATION;

(III)          DEFINITIONS SHALL BE EQUALLY APPLICABLE TO BOTH NOUNS AND VERBS
AND THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED; AND

(IV)          THE MASCULINE, FEMININE AND NEUTER GENDERS SHALL EACH INCLUDE THE
OTHER.


11.2.        DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Acquisition” shall have the meaning set forth in the Recitals.

 

“Acquisition Agreement” shall have the meaning set forth in the Recitals.

 

“Acquisition Shares” shall mean: (a) for purposes of Section 4.6, all shares of
Stock held by (i) the members of any Investor Group or (ii) their respective
Permitted Transferees; and (b) for all other purposes, all Shares held by (i)
the members of any Investor Group or (ii) their respective Permitted
Transferees.

 

“Adverse Claim” shall have the meaning set forth in Section 8-102 of the
applicable Uniform Commercial Code.

 

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); provided, however, that neither the Company nor any of
its subsidiaries shall be deemed an Affiliate of any of the Stockholders (and
vice versa), (b) if such specified Person is an investment fund, any other
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person and (c) if such specified Person is
a natural Person, any Family Member of such natural Person.  Music Capital
Partners, L.P and ALP Music Partners, L.P. shall be deemed to be Affiliates of
each other for purposes of Section 12.8.

 

-34-

--------------------------------------------------------------------------------


 

“Affiliated Fund” shall mean, with respect to any specified Person, an
investment fund that is an Affiliate of such Person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amendment” shall have the meaning set forth in Section 10.2.

 

“Bain Director” shall mean a member of the Board of Directors designated by one
or more Bain Investors.

 

“Bain Investors” shall mean, as of any date, Bain Capital Integral Investors,
LLC, Bain Capital VII Coinvestment Fund, LLC and BCIP TCV, LLC, and their
respective Permitted Transferees, in each case only if such Person is then a
Stockholder and holds any Shares.

 

“Board” shall have the meaning set forth in Section 2.1.1.

 

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

 

“CEO Director” shall have the meaning set forth in Section 2.1.1.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than 50% of the
economic interests in or voting power of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction or
(ii) that does not directly, or indirectly through one or more entities, have
the power to elect a majority of the entire board of directors of the Company or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
by any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Commission under the Exchange Act), excluding (except
with respect to a transaction or series of related transactions in connection
with which the “drag along right” under Section 4.2 is being exercised) the
Investor Groups; or (c) a sale, lease or other disposition of all or
substantially all of the assets of the Company; provided that (x) any
consolidation or merger effected exclusively to change the domicile of the
Corporation or to form a holding company in which the stockholders of the
Company immediately prior to such consolidation or merger own capital stock
representing economic interests and voting power with respect to such
redomiciled entity or holding company in substantially the same proportions as
their ownership of capital stock of the Company shall be excluded from clauses
(a) and (b) above and (y) any bona fide primary or secondary public offering
shall be excluded from clause (b) above.

 

-35-

--------------------------------------------------------------------------------


 

 

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

 

 “Closing” shall have the meaning set forth in Section 1.1.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock, $.001 par value per share, of the
Company.

“Company” shall have the meaning set forth in the Preamble.

“Company Shares” shall mean Shares in respect of capital stock of the Company.

“Controlled Company” shall mean a “controlled company” as defined from time to
time under the New York Stock Exchange’s corporate governance listing standards.

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Stock) or other securities (other than Options and Warrants)
which are directly or indirectly convertible into or exchangeable or exercisable
for shares of Stock.

“Covered Person” shall have the meaning set forth in Section 6.4.1.

“Drag Along Notice” shall have the meaning set forth in Section 4.2.1.

“Drag Along Sale Percentage” shall have the meaning set forth in Section 4.2.

“Drag Along Sellers” shall have the meaning set forth in Section 4.2.1.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock and (b) as to any
outstanding Options, Warrants or Convertible Securities which constitute Shares,
the maximum number of shares of Stock for which or into which such Options,
Warrants or Convertible Securities may at the time be exercised, converted or
exchanged (or which will become exercisable, convertible or exchangeable on or
prior to, or by reason of, the transaction or circumstance in connection with
which the number of Equivalent Shares is to be determined).

“Escrow Agent” shall have the meaning set forth in Section 8.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“Fair Market Value” shall mean, as of any date, as to any Share, the Board’s
good faith determination of the fair value of such Share as of the applicable
reference date.

 

-36-

--------------------------------------------------------------------------------


 

“Family Member” shall mean, with respect to any natural Person, (i) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(ii) any spouse or former spouse of any of the foregoing, (iii) any legal
representative or estate of any of the foregoing, (iv) any trust maintained for
the benefit of the foregoing and (v) any corporation, private charitable
foundation or other organization controlled by the foregoing.

“Holders” shall mean the holders of Registrable Securities under this Agreement.

“Indemnitee” shall have the meaning set forth in Section 6.4.3.

“Independent Directors” shall have the meaning set forth in Section 2.1.1.

“Initial Public Offering” shall mean the initial Public Offering registered on
Form S-1 (or any successor form under the Securities Act).

“Initiating Investors” shall have the meaning set forth in Section 6.1.1.

“Investor Directors” shall mean the THL Directors, the Bain Directors, the
Providence Directors and the Lexa Directors.

“Investor Group” shall mean any one of (a) the THL Investors, collectively, (b)
the Bain Investors, collectively, (c) the Providence Investors, collectively and
(d) the Lexa Investors, collectively.  Where this Agreement provides for the
vote, consent or approval of any Investor Group, such vote, consent or approval
shall be determined by the Majority THL Investors, the Majority Bain Investors,
the Majority Providence Investors or the Majority Lexa Investors, as the case
may be, except as otherwise specifically set forth herein.

“Investors” shall have the meaning set forth in the Preamble.

“Lexa Director” shall mean a member of the Board of Directors designated in
accordance with Section 2.1.2(iv).

“Lexa Investors” shall mean, as of any date, Music Capital Partners, L.P and,
from and after a Lexa Triggering Event, ALP Music Partners, L.P. and their
respective Permitted Transferees, in each case only if such Person is then a
Stockholder and holds any Shares.

“Lexa Triggering Event” shall mean the earlier to occur of Edgar Bronfman, Jr.
(a) ceasing to serve as the chief executive officer of the Company and the
senior executive officer of the Company’s Recorded Music Business and Music
Publishing Business (as such terms are defined in the Acquisition Agreement) or
(b) ceasing to control (as such term is used in the definition of “Affiliate”)
the general partner of Music Capital Partners, L.P.

 “Majority Bain Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the Bain Investors.

“Majority in Interest” shall mean, (a) with respect to a set of Shares and/or
Other Holder Shares of a single class, a majority of such Shares and/or Other
Holder Shares and (b) with

 

-37-

--------------------------------------------------------------------------------


 

respect to a set of Shares and/or Other Holder Shares of more than one class, a
majority in aggregate Fair Market Value of such Shares and/or Other Holder
Shares.

“Majority Lexa Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the Lexa Investors.

“Majority Providence Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Providence Investors.

“Majority THL Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the THL Investors.

“Management Shares” shall mean (a) all shares of Stock held by a Manager,
whenever issued, including all shares of Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities and
(b) all Options, Warrants and Convertible Securities held by a Manager, treating
such Options, Warrants and Convertible Securities as a number of Management
Shares equal to the maximum number of shares of Stock for which or into which
such Options, Warrants or Convertible Securities may at the time be exercised,
converted or exchanged (or which will become exercisable, convertible or
exchangeable on or prior to, or by reason of, the transaction or circumstance in
connection with which the number of Management Shares is to be determined);
provided, however, in connection with a Transfer to a Manager of any Shares that
are not then Management Shares, such Shares shall not become Management Shares
as a result of such Transfer if such Manager is then a Permitted Transferee of
the holder of such Shares.  Any Management Shares that are Transferred by the
holder thereof to such holder’s Permitted Transferees shall remain Management
Shares in the hands of such Permitted Transferee.  For the avoidance of doubt,
any Shares held by any Lexa Investor (other than Shares Transferred to such Lexa
Investor under the circumstances described in the preceding sentence) shall not
be deemed Management Shares.

“Managers” shall have the meaning set forth in the Preamble and shall include
any Permitted Transferee of any Manager that, at any time, holds Shares or Other
Shares.

“Midco” shall have the meaning set forth in the Preamble.

“NASD” shall have the meaning set forth in Section 6.3.2(vii).

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Stock, other than any such option held by the Company or Midco
or any right to purchase shares pursuant to this Agreement.

“Other Holder Shares” shall mean (a) all shares of Stock held by an Other
Holder, whenever issued, including all shares of Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities and
(b) all Options, Warrants and Convertible Securities held by an Other Holder,
treating such Options, Warrants and Convertible Securities as a number of Other
Holder Shares equal to the maximum number of shares of Stock for which or into
which such Options, Warrants or Convertible Securities may at the time be
exercised,

 

-38-

--------------------------------------------------------------------------------


 

converted or exchanged (or which will become exercisable, convertible or
exchangeable on or prior to, or by reason of, the transaction or circumstance in
connection with which the number of Other Holder Shares is to be determined).

“Other Holders” shall have the meaning set forth in the Preamble.

“Parity Shares” shall have the meaning set forth in Section 6.3.1.

“Participating Seller” shall have the meaning set forth in Section 4.1.2
and 4.2.1.

“Pending Underwritten Offering” means, with respect to any Withdrawing Holder
withdrawing from this Agreement pursuant to Section 10.3, any underwritten
Public Offering for which a registration statement relating thereto is or has
been filed with the Commission either prior to, or not later than the sixtieth
day after, the effectiveness of such Withdrawing Holder’s withdrawal from this
Agreement.

“Permitted Piggyback Assignee” shall have the meaning set forth in Section
6.5.1.

“Permitted Transferee” shall mean, in respect of any Stockholder or Permitted
Transferee, any Affiliate of such Stockholder or Permitted Transferee to the
extent such Person agrees to be bound by the terms of this Agreement in
accordance with Section 3.2.  In addition, upon the occurrence of a Lexa
Triggering Event and until the earlier to occur of: (i) the completion of a
period of sixty (60) days thereafter and (ii) the completion of the Transfer
described in the following, ALP Music Partners, L.P. shall be deemed a Permitted
Transferee of Music Capital Partners, L.P. for purposes of a single Transfer by
Music Capital Partners, L.P. to ALP Music Partners, L.P., as one of its limited
partners, of a number of Shares equal to such limited partner’s proportionate
interest in all of the Shares then held by Music Capital Partners, L.P., to the
extent such limited partner agrees to be bound by the terms of this Agreement in
accordance with Section 3.2.  In addition, any Stockholder shall be a Permitted
Transferee of the Permitted Transferees of itself; provided, however, that the
foregoing shall not apply as between Music Capital Partners, L.P. and ALP Music
Partners, L.P.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Principal Investor Group” shall mean any one of (a) the THL Investors,
collectively, (b) the Bain Investors, collectively and (c) the Providence
Investors, collectively; provided, however, that any such Investor Group shall
cease to be a Principal Investor Group at such time after the Closing, and at
all times thereafter, as such Investor Group ceases to hold the greater of (i)
at least 3,871,617 shares (as such threshold may be adjusted from time to time
pursuant to the following sentence) of adjusted Common Stock (appropriately
adjusted for any stock split, stock dividend, combination, recapitalization or
the like involving the Common Stock) or (ii) at least 1,935,809 shares of Common
Stock (appropriately adjusted for any stock split, stock dividend, combination,
recapitalization or the like involving the Common Stock).  The threshold amount
for adjusted Common Stock set forth above shall automatically be proportionately
reduced

 

-39-

--------------------------------------------------------------------------------


 

effective immediately prior to any Proportionate Reduction Event; provided that
no adjustment pursuant to the foregoing shall cause any former Principal
Investor Group to again become a Principal Investor Group

“Principal Lock-Up Agreement” shall have the meaning set forth in Section 6.3.4.

“Principal Participating Holders” shall mean, with respect to any Public
Offering, (i) the two holders (determined in accordance with Section 6.3.1)
including the greatest number of Registrable Securities in such Public Offering,
(ii) if there are more than two such holders including the greatest number of
Registrable Securities in such Public Offering, all of such holders and (iii) if
there is only one such holder including any Registrable Securities in such
Public Offering, such holder.  Where this Agreement provides for the vote,
consent or approval of the Principal Participating Holders, such vote, consent
or approval shall be required of each such holder as identified in the preceding
sentence.

“Pro Rata Portion” shall mean:

(I)            FOR PURPOSES OF SECTION 4.1.5, WITH RESPECT TO EACH TAG ALONG
SELLER, A NUMBER OF SHARES EQUAL TO THE AGGREGATE NUMBER OF SHARES THAT THE
PROSPECTIVE BUYER IS WILLING TO PURCHASE IN THE PROPOSED SALE, MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE AGGREGATE NUMBER OF SHARES HELD BY SUCH
TAG ALONG SELLER AND THE DENOMINATOR OF WHICH IS THE AGGREGATE NUMBER OF SHARES
HELD BY ALL TAG ALONG SELLERS; AND

(II)           FOR PURPOSES OF SECTION 6.3, WITH RESPECT TO EACH HOLDER OF
REGISTRABLE SECURITIES OR PARITY SHARES REQUESTING THAT SUCH SHARES BE
REGISTERED IN SUCH REGISTRATION STATEMENT, A NUMBER OF SUCH SHARES EQUAL TO THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO BE REGISTERED IN SUCH REGISTRATION
(EXCLUDING ANY SHARES TO BE REGISTERED FOR THE ACCOUNT OF THE COMPANY)
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES AND PARITY SHARES HELD BY SUCH HOLDER, AND THE
DENOMINATOR OF WHICH IS THE AGGREGATE NUMBER OF REGISTRABLE SECURITIES AND
PARITY SHARES HELD BY ALL HOLDERS REQUESTING THAT THEIR REGISTRABLE SECURITIES
OR PARITY SHARES BE REGISTERED IN SUCH REGISTRATION.

“Proportionate Reduction Event” shall mean, at any time that immediately prior
thereto there are at least two Investor Groups each of which is then entitled to
designate at least one director pursuant to Section 2.1, the consummation of any
transaction or series of related transactions (including any dividend,
distribution, redemption, stock repurchase or comparable transaction), whether
or not the Company is a party thereto, that effects a reduction in the number of
Shares of Common Stock held by each such Investor Group that, in the good faith
determination of a majority of the entire Board, is substantially proportionate
with respect to each such Investor Group.

 “Prospective Buyer” shall mean any Person proposing to purchase shares from a
Prospective Selling Stockholder.

 

-40-

--------------------------------------------------------------------------------


 

“Prospective Selling Stockholder” shall mean:

(I)            FOR PURPOSES OF  SECTION 3.4, ANY STOCKHOLDER THAT PROPOSES TO
TRANSFER ANY SHARES TO ANY PROSPECTIVE BUYER;

(II)           FOR PURPOSES OF  SECTION 4.1, ANY STOCKHOLDER THAT PROPOSES TO
TRANSFER ANY SHARES TO ANY PROSPECTIVE BUYER;  AND

(III)          FOR PURPOSES OF SECTION 4.2, ANY STOCKHOLDER FORMING PART OF THE
ACTING REQUISITE STOCKHOLDER MAJORITY THAT HAS ELECTED TO EXERCISE THE DRAG
ALONG RIGHT PROVIDED BY SUCH SECTION.

“Providence Director” shall mean a member of the Board of Directors designated
by one or more Providence Investors.

“Providence Investors” shall mean, as of any date, Providence Equity Partners
IV, L.P. and Providence Equity Operating Partners IV, L.P., and their respective
Permitted Transferees, in each case only if such Person is then a Stockholder
and holds any Shares.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

 “Purchaser” shall have the meaning set forth in the Preamble.

“Registrable Securities” shall mean (a) all shares of Common Stock, (b) all
shares of Common Stock issuable upon exercise, conversion or exchange of any
Option, Warrant or Convertible Security and (c) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a) or (b) above by way of stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Shares or Other
Holder Shares.  As to any particular Registrable Securities, such shares shall
cease to be Registrable Securities when (i) such securities shall have ceased to
be Shares or Other Holder Shares hereunder, (ii) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (iii) such securities shall have been
Transferred pursuant to Rule 144 or Rule 145, (iv) disposition of such
securities may be made under Rule 144 or 145 and the holder of such securities
holds no more than one percent of the shares of the applicable class outstanding
as shown by the most recent report or statement published by the Company, (v)
subject to the provisions of Section 8.2 hereof, such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent disposition of them shall not require registration of them under the
Securities Act and such securities may be distributed without volume limitation
or other restrictions on transfer under Rule 144 or Rule 145 (including without
application of paragraphs (c), (e) (f) and (h) of Rule 144), (vi) such
securities shall have ceased to be outstanding or (vii) the holder thereof shall
have withdrawn from this Agreement pursuant to Section 10.3.

 

-41-

--------------------------------------------------------------------------------


 

“Registration Expenses” means any and all expenses incident to performance of or
compliance with Section 6 of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including (a)
all Commission and securities exchange or NASD registration and filing fees, (b)
all fees and expenses of complying with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities), (c) all printing,
messenger and delivery expenses, (d) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or NASD pursuant to Section 6.3.2(vii) and all rating agency fees, (e)
the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits and/or “cold
comfort” letters required by or incident to such performance and compliance, (f)
the reasonable fees and disbursements of one counsel for the Holders selected
pursuant to the terms of Section 6, (g) any fees and disbursements customarily
paid by the issuers of securities, and (h) expenses incurred in connection with
any road show (including the reasonable out-of-pocket expenses of the Holders).

“Regulation D” shall mean Regulation D under the Securities Act.

“Requisite Stockholder Majority” shall mean at any time the approval of  (a) (i)
any Principal Investor Group then holding a number of shares of Common Stock
constituting Shares that is no less than that held by any other Principal
Investor Group and (ii) if only one Principal Investor Group is described in
clause (a)(i), any other Principal Investor Group, if any and (b) if there are
no Principal Investor Groups, the holders of a majority of the outstanding
Common Stock constituting Shares.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 145” shall mean Rule 145 under the Securities Act (or any successor Rule).

“Rule 145 Transaction” shall mean a registration on Form S-4 (or any successor
Form) pursuant to Rule 145.

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.

“Shares” shall mean (a) all shares of Stock held by a Stockholder, whenever
issued, including all shares of Stock issued upon the exercise, conversion or
exchange of any Options, Warrants or Convertible Securities and (b) all Options,
Warrants and Convertible Securities held by a Stockholder (treating such
Options, Warrants and Convertible Securities as a number of Shares equal to the
number of Equivalent Shares represented by such Options, Warrants and
Convertible Securities for all purposes of this Agreement except as otherwise
specifically set forth herein).  Shares shall include Management Shares for all
purposes of this Agreement except with respect to Section 7.

 

-42-

--------------------------------------------------------------------------------


 

“Stock” shall mean the Common Stock.

“Stockholders” shall have the meaning set forth in the Preamble.

“Strategic Investor” shall mean, with respect to any proposed Transfer, any (a)
Person that is determined by (i) a majority of the entire Board and (ii) the
Requisite Stockholder Majority to be a competitor of the Company or any of its
subsidiaries or a potential strategic investor in the Company or any of its
subsidiaries and (b) any Affiliate of any such Person.  For purposes hereof,
without limiting the foregoing, any Person with substantial operations in the
Recorded Music Business (as defined in the Acquisition Agreement) or the Music
Publishing Business (as defined in the Acquisition Agreement) shall be presumed
to be a Strategic Investor unless (i) a majority of the entire Board and (ii)
the Requisite Stockholder Majority otherwise determine.

“Tag Along Deadline” shall have the meaning set forth in Section 4.1.2..

“Tag Along Holder” shall have the meaning set forth in Section 4.1.1.

“Tag Along Notice” shall have the meaning set forth in Section 4.1.1.

“Tag Along Offer” shall have the meaning set forth in Section 4.1.2.

“Tag Along Sale Percentage” shall have the meaning set forth in Section 4.1.1.

“Tag Along Sellers” shall have the meaning set forth in Section 4.1.2.

“THL Director” shall mean a member of the Board of Directors designated by one
or more THL Investors.

“THL Investors” shall mean, as of any date, Thomas H. Lee Equity Fund V, L.P.,
Thomas H. Lee Parallel Fund V, L.P., Thomas H. Lee Equity (Cayman) Fund V, L.P.,
Putnam Investment Holdings, LLC, Putnam Investments Employees’ Securities
Company I LLC, Putnam Investments Employees Securities Company II LLC, 1997
Thomas H. Lee Nominee Trust, Thomas H. Lee Investors Limited Partnership and THL
WMG Equity Investors, L.P., and their respective Permitted Transferees, in each
case only if such Person is then a Stockholder and holds any Shares.

 “Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares or Other Holder Shares to any other
Person, whether directly, indirectly, voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Stock.

“Withdrawing Holders” shall have the meaning set forth in Section 10.3.

 

-43-

--------------------------------------------------------------------------------


 


12.  MISCELLANEOUS.


12.1.        AUTHORITY; EFFECT.  EACH PARTY HERETO REPRESENTS AND WARRANTS TO
AND AGREES WITH EACH OTHER PARTY THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED ON BEHALF OF SUCH PARTY AND DO NOT VIOLATE ANY AGREEMENT OR
OTHER INSTRUMENT APPLICABLE TO SUCH PARTY OR BY WHICH ITS ASSETS ARE BOUND. 
THIS AGREEMENT DOES NOT, AND SHALL NOT BE CONSTRUED TO, GIVE RISE TO THE
CREATION OF A PARTNERSHIP AMONG ANY OF THE PARTIES HERETO, OR TO CONSTITUTE ANY
OF SUCH PARTIES MEMBERS OF A JOINT VENTURE OR OTHER ASSOCIATION.  THE COMPANY
AND MIDCO SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ALL OBLIGATIONS OF EACH SUCH
PARTY PURSUANT TO THIS AGREEMENT.


12.2.        NOTICES.  ANY NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED IN THIS AGREEMENT SHALL BE EFFECTIVE IF IN WRITING AND (A) DELIVERED
PERSONALLY, (B) SENT BY FACSIMILE, OR (C) SENT BY OVERNIGHT COURIER, IN EACH
CASE, ADDRESSED AS FOLLOWS:

If to the Company, the Purchaser or Midco, to it at:

 

 

 

Warner Music Group Corp.

 

 

75 Rockefeller Plaza

 

 

New York, New York 10019

 

 

Facsimile: (212) 956-0529

 

 

Attention: Trent Tappe, Esq.

 

 

 

 

with copies to:

 

 

 

 

Thomas H. Lee Partners, L.P.

 

 

75 State Street

 

 

Boston, Massachusetts 02109

 

 

Facsimile: (617) 227-3514

 

 

Attention: Scott Sperling

 

 

 

 

and

 

 

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, New York 10017

 

 

Facsimile: (212) 455-2502

 

 

Attention:

John Finley, Esq.

 

 

 

Brian Stadler, Esq.

 

 

 

 

 

and

 

 

 

 

Ropes & Gray LLP

 

 

One International Place

 

 

Boston, Massachusetts 02210

 

-44-

--------------------------------------------------------------------------------


 

 

 

Facsimile: (617) 951-7050

 

 

Attention: Alfred Rose, Esq.

 

If to a Stockholder or an Other Holder, to it at the address set forth in the
records of the Company.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the first business day thereafter and (b) two business
days after being sent by overnight courier.  Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.


12.3.        BINDING EFFECT, ETC.  EXCEPT FOR RESTRICTIONS ON THE TRANSFER OF
SHARES SET FORTH IN OTHER AGREEMENTS, PLANS OR OTHER DOCUMENTS, THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO ITS SUBJECT
MATTER, SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN AGREEMENTS OR
DISCUSSIONS WITH RESPECT TO SUCH SUBJECT MATTER, AND SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, NO HOLDER PARTY HERETO MAY ASSIGN ANY OF ITS
RESPECTIVE RIGHTS OR DELEGATE ANY OF ITS RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, AND ANY
ATTEMPTED ASSIGNMENT OR DELEGATION IN VIOLATION OF THE FOREGOING SHALL BE NULL
AND VOID.


12.4.        DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A PART HEREOF
AND SHALL NOT BE CONSTRUED TO DEFINE OR LIMIT ANY OF THE TERMS OR PROVISIONS
HEREOF.


12.5.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


12.6.        SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF WOULD, UNDER
APPLICABLE LAW, BE INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL
BE CONSTRUED BY MODIFYING OR LIMITING IT SO AS TO BE VALID AND ENFORCEABLE TO
THE MAXIMUM EXTENT COMPATIBLE WITH, AND POSSIBLE UNDER, APPLICABLE LAW.  THE
PROVISIONS HEREOF ARE SEVERABLE, AND IN THE EVENT ANY PROVISION HEREOF SHOULD BE
HELD INVALID OR UNENFORCEABLE IN ANY RESPECT, IT SHALL NOT INVALIDATE, RENDER
UNENFORCEABLE OR OTHERWISE AFFECT ANY OTHER PROVISION HEREOF.


12.7.        NO RECOURSE.  NOTWITHSTANDING ANYTHING THAT MAY BE EXPRESSED OR
IMPLIED IN THIS AGREEMENT, THE COMPANY AND EACH STOCKHOLDER COVENANT, AGREE AND
ACKNOWLEDGE THAT NO RECOURSE UNDER THIS AGREEMENT OR ANY DOCUMENTS OR
INSTRUMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE HAD AGAINST ANY
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, GENERAL OR LIMITED PARTNER OR
MEMBER OF ANY STOCKHOLDER OR OF ANY AFFILIATE OR ASSIGNEE THEREOF, AS SUCH,


 


-45-

--------------------------------------------------------------------------------



 


WHETHER BY THE ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE
PROCEEDING, OR BY VIRTUE OF ANY STATUTE, REGULATION OR OTHER APPLICABLE LAW, IT
BEING EXPRESSLY AGREED AND ACKNOWLEDGED THAT NO PERSONAL LIABILITY WHATSOEVER
SHALL ATTACH TO, BE IMPOSED ON OR OTHERWISE BE INCURRED BY ANY CURRENT OR FUTURE
OFFICER, AGENT OR EMPLOYEE OF ANY STOCKHOLDER OR ANY CURRENT OR FUTURE MEMBER OF
ANY STOCKHOLDER OR ANY CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, PARTNER OR
MEMBER OF ANY STOCKHOLDER OR OF ANY AFFILIATE OR ASSIGNEE THEREOF, AS SUCH, FOR
ANY OBLIGATION OF ANY STOCKHOLDER UNDER THIS AGREEMENT OR ANY DOCUMENTS OR
INSTRUMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT FOR ANY CLAIM BASED ON,
IN RESPECT OF OR BY REASON OF SUCH OBLIGATIONS OR THEIR CREATION.


12.8.        AGGREGATION OF SHARES.  ALL SHARES HELD BY A STOCKHOLDER AND ITS
AFFILIATES SHALL BE AGGREGATED TOGETHER FOR PURPOSES OF DETERMINING THE
AVAILABILITY OF ANY RIGHTS UNDER SECTIONS 3.3, 4 AND 6.  WITHIN ANY INVESTOR
GROUP, THE STOCKHOLDERS MAY ALLOCATE THE ABILITY TO EXERCISE ANY RIGHTS UNDER
THIS AGREEMENT IN ANY MANNER THAT SUCH INVESTOR GROUP (BY A MAJORITY IN INTEREST
OF THE SHARES HELD BY SUCH INVESTOR GROUP) SEES FIT.


13.  GOVERNING LAW.


13.1.        GOVERNING LAW.  THIS AGREEMENT AND ALL CLAIMS ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC SUBSTANTIVE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER JURISDICTION.


13.2.        CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT, BY ITS
EXECUTION HEREOF, (A) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE FOR THE PURPOSE
OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE),
INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR RELATING TO THE SUBJECT MATTER HEREOF, (B) HEREBY WAIVES TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES NOT TO ALLOW
ANY OF ITS SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE,
IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF THE
ABOVE-NAMED COURTS IS IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (C) HEREBY AGREES
NOT TO COMMENCE OR MAINTAIN ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO MAKE ANY MOTION
OR TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR REMOVAL
OF ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT OTHER THAN ONE OF
THE ABOVE-NAMED COURTS WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR
OTHERWISE.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT ANY PARTY HERETO
IS OR BECOMES A PARTY IN ANY LITIGATION IN CONNECTION WITH WHICH IT MAY ASSERT
INDEMNIFICATION RIGHTS SET FORTH IN THIS AGREEMENT, THE COURT IN WHICH SUCH
LITIGATION IS BEING HEARD SHALL BE DEEMED TO BE INCLUDED IN CLAUSE (A) ABOVE. 
NOTWITHSTANDING THE FOREGOING, ANY PARTY TO THIS AGREEMENT MAY COMMENCE AND
MAINTAIN AN ACTION TO ENFORCE A JUDGMENT OF ANY OF THE ABOVE-NAMED COURTS IN ANY
COURT OF


 


-46-

--------------------------------------------------------------------------------



 


COMPETENT JURISDICTION.  EACH PARTY HERETO HEREBY CONSENTS TO SERVICE OF PROCESS
IN ANY SUCH PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT
SERVICE OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT
ITS ADDRESS SPECIFIED PURSUANT TO SECTION 12.2 HEREOF IS REASONABLY CALCULATED
TO GIVE ACTUAL NOTICE.


13.3.        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. 
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 13.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.   ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.3 WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.


13.4.        EXERCISE OF RIGHTS AND REMEDIES.  NO DELAY OF OR OMISSION IN THE
EXERCISE OF ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY AS A RESULT OF ANY
BREACH OR DEFAULT BY ANY OTHER PARTY UNDER THIS AGREEMENT SHALL IMPAIR ANY SUCH
RIGHT, POWER OR REMEDY, NOR SHALL IT BE CONSTRUED AS A WAIVER OF OR ACQUIESCENCE
IN ANY SUCH BREACH OR DEFAULT, OR OF ANY SIMILAR BREACH OR DEFAULT OCCURRING
LATER; NOR SHALL ANY SUCH DELAY, OMISSION NOR WAIVER OF ANY SINGLE BREACH OR
DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT OCCURRING BEFORE OR
AFTER THAT WAIVER.

[Signature pages follow]

 

-47-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

THE COMPANY:

WARNER MUSIC GROUP CORP.

 

 

 

 

 

 

By:

/s/ Paul Robinson

 

 

Name: Paul Robinson

 

 

Title: SVP & Deputy General Counsel

 

 

 

 

 

MIDCO:

WMG HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Paul Robinson

 

 

Name: Paul Robinson

 

 

Title: SVP & Deputy General Counsel

 

 

 

 

 

PURCHASER:

WMG ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Paul Robinson

 

 

Name: Paul Robinson

 

 

Title: SVP & Deputy General Counsel

 

-48-

--------------------------------------------------------------------------------


 

THE INVESTORS:

THOMAS H. LEE EQUITY FUND V, L.P.

 

By: THL Equity Advisors V, LLC, its general partner

 

By: Thomas H. Lee Partners, L.P., its sole member

 

By: Thomas H. Lee Advisors, LLC, its general partner

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

 

 

 

THOMAS H. LEE PARALLEL FUND V, L.P.

 

By: THL Equity Advisors V, LLC, its general partner

 

By: Thomas H. Lee Partners, L.P., its sole member

 

By: Thomas H. Lee Advisors, LLC, its general partner

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

 

 

 

THOMAS H. LEE EQUITY (CAYMAN) FUND V, L.P.

 

By: THL Equity Advisors V, LLC, its general partner

 

By: Thomas H. Lee Partners, L.P., its sole member

 

By: Thomas H. Lee Advisors, LLC, its general partner

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

 

 

 

THL WMG EQUITY INVESTORS, L.P.

 

By: THL Equity Advisors V, LLC, its general partner

 

By: Thomas H. Lee Partners, L.P., its sole member

 

By: Thomas H. Lee Advisors, LLC, its general partner

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

*  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page above:

 

 

/s/ Thomas H. Lee

 

 

Name:

Thomas H. Lee

 

Title:

Principal Managing Director

 

-49-

--------------------------------------------------------------------------------


 

 

 

1997 THOMAS H. LEE NOMINEE TRUST

 

 

By:

State Street Bank and Trust Company, not personally, but solely as Trustee under
the 1997 Thomas H. Lee Nominee Trust

 

 

 

 

 

 

By:

/s/ Paul D. Allen

 

Name: Paul D. Allen

 

Title:  Vice President

 

 

 

 

 

THOMAS H. LEE INVESTORS LIMITED PARTNERSHIP

 

By:

THL Investment Management Corp., its general partner

 

 

 

 

By:

/s/ Thomas H. Lee

 

Name: Thomas H. Lee

 

Title:  Chief Executive Officer

 

 

 

 

-50-

--------------------------------------------------------------------------------


 

 

 

 

 

PUTNAM INVESTMENT HOLDINGS, LLC

 

By:

Putnam Investments, LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Francis J. McNamara, III

 

Name:  Francis J. McNamara, III

 

 

Title:  Senior Managing Director

 

 

 

 

 

 

 

 

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY I LLC

 

By:

Putnam Investment Holdings, LLC, its managing member

 

By:

Putnam Investments, LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Francis J. McNamara, III

 

Name:  Francis J. McNamara, III

 

 

Title:  Senior Managing Director

 

 

 

 

 

 

 

 

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY II LLC

 

By:

Putnam Investment Holdings, LLC, its managing member

 

By:

Putnam Investments, LLC, its managing member

 

 

 

 

By:

/s/ Francis J. McNamara, III

 

Name: Francis J. McNamara, III

 

Title:   Senior Managing Director

 

 

-51-

--------------------------------------------------------------------------------


 

 

BAIN CAPITAL INTEGRAL INVESTORS, LLC

 

 

 

 

 

 

 

By:

*

 

Name:

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

BAIN CAPITAL VII COINVESTMENT FUND, LLC

 

By:

Bain Capital VII Coinvestment Fund, L.P.,

 

 

it sole member

 

By:

Bain Capital Partners VII, L.P.,

 

 

its general partner

 

By:

Bain Capital Investors, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

*

 

Name:

 

 

Title:

Managing Director

 

 

 

 

BCIP TCV, LLC

 

By:

Bain Capital Investors, LLC

 

 

 

 

By:

*

 

Name:

 

 

Title:

Managing Director

 

 

 

*  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page above:

 

 

 

/s/ Mark Nunnelly

 

 

Name:  Mark Nunnelly

 

-52-

--------------------------------------------------------------------------------


 

 

PROVIDENCE EQUITY PARTNERS IV, L.P.

 

By:

Providence Equity Partners GP IV L.P.,

 

 

its general partner

 

By:

Providence Equity Partners IV LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROVIDENCE EQUITY OPERATING PARTNERS IV, L.P.

 

By:

Providence Equity Partners GP IV L.P.,

 

 

its general partner

 

By:

Providence Equity Partners IV LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

*

 

Name:

 

 

Title:

 

 

 

 *  The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page above:

 

 

 

/s/ Jonathan M. Nelson

 

 

Name:  Jonathan M. Nelson

 

-53-

--------------------------------------------------------------------------------


 

 

MUSIC CAPITAL PARTNERS, L.P.

 

By:

MUSIC PARTNERS CAPITAL LIMITED

 

 

its general partner

 

 

 

 

By:

/s/ Gary Fuhrman

 

 

Name:  Gary Fuhrman

 

 

Title:  Vice President

 

-54-

--------------------------------------------------------------------------------


 

THE MANAGERS:

 

 

 

 

Edgar Bronfman, Jr.

 

Lyor Cohen

 

 

 

 

 

 

Julie Greenwald

 

Kevin Liles

 

 

 

 

 

 

Paul Rene Albertini

 

Nick Phillips

 

 

 

 

 

 

Alex Zubillaga

 

Michael Fleisher

 

 

 

 

 

 

Dave Johnson

 

Richard Blackstone

 

 

 

 

 

 

Jason Flom

 

Craig Kallman

 

 

 

 

 

 

Gerolamo Caccia

 

Lachie Rutherford

 

 

 

 

 

 

Tom Whalley

 

Michael Ward

 

 

 

 

 

 

David Foster

 

 

 

-55-

--------------------------------------------------------------------------------


 

Schedule 1

Holdings of Outstanding Shares

 

 

Holder

 

Warner Music Group

Corp.

Common Stock

 

Thomas H. Lee Equity Fund V, L.P.

 

34,798,629.6175554

 

Thomas H. Lee Parallel Fund V, L.P.

 

9,028,849.45729036

 

Thomas H. Lee Equity (Cayman) Fund V, L.P.

 

479,476.902569326

 

Putnam Investment Holdings, LLC

 

271,952.971001777

 

Putnam Investments Employees’ Securities Company I LLC

 

233,747.772727411

 

Putnam Investments Employees’ Securities Company II LLC

 

208,703.305877516

 

1997 Thomas H. Lee Nominee Trust

 

83,820.1708435044

 

Thomas H. Lee Investors Limited Partnership

 

63,687.1578682619

 

THL WMG Equity Investors, L.P.

 

11,184,671.9074397

 

Bain Capital Integral Investors, LLC

 

17,039,127.0098676

 

BCIP TCV, LLC

 

101,382.714673327

 

Bain Capital VII Coinvestment Fund, LLC

 

6,949,552.88036641

 

Providence Equity Partners IV L.P.

 

12,863,899.8512535

 

Providence Equity Operating Partners IV L.P.

 

41,490.8348270458

 

Music Capital Partners, L.P.

 

14,195,929.7501338

 

Edgar Bronfman, Jr.

 

3,283,944.4282204

 

Lyor Cohen

 

2,390,102.2286290

 

Julie Greenwald

 

298,735.8964601

 

Kevin Liles

 

597,471.7906427

 

Paul Rene Albertini

 

241,456.9369031

 

Nick Phillips

 

119,494.3581285

 

Alex Zubillaga

 

119,494.3563066

 

Michael Fleisher

 

896,207.6438317

 

Dave Johnson

 

119,494.3581285

 

Richard Blackstone

 

238,988.7162571

 

 

-56-

--------------------------------------------------------------------------------
